Exhibit 10.1


LEASE AGREEMENT
LANDLORD:
HIGHLINE OFFICE 1, L.C.
TENANT:
PLURALSIGHT, LLC









--------------------------------------------------------------------------------




LEASE SUMMARY
1.
“Landlord”: Highline Office 1, L.C., a Utah limited liability company.

2.
“Tenant”: Pluralsight, LLC, a Nevada limited liability company.

3.
“Gross Square Feet”: the area determined in accordance with the standards set
forth in Gross Areas of a Building: Standard Methods of Measurement (ANSI/BOMA
Z65.3-[2017]), excluding structured parking or ground-level canopies (the
“Measurement Standard”). The terms “GSF” and “gross square foot” shall have
corollary meanings.

4.
“Leased Premises”: The to-be constructed Building depicted on Exhibit “B”
attached hereto. For reference only, it is anticipated that the Leased Premises
will contain approximately 348,251 Gross Square Feet of space.

5.
“Parking”: a minimum of 1,650 parking stalls, but no more than 1,815 parking
stalls, subject to modification as provided in Sections 20.2, 20.3 and Section
20.6 of this Lease, which shall be exclusive subject to Section 20.6 hereof.

6.
“Term”: One hundred eighty (180) full calendar months, plus the partial calendar
month, if any, occurring after the Rent Commencement Date if the Rent
Commencement Date occurs other than on the first day of a calendar month, and
including the Extension Periods (defined below) exercised pursuant to the
Extension Option (defined below).

7.
“Commencement Date”: See Section 2.1.

8.
“Rent Commencement Date”: See Section 2.2.

9.
“Tenant Improvement Allowance”: the amount determined in accordance with the
terms of the Work Letter (as defined below).

10.
“Basic Annual Rent”: Initially, an amount equal to the Cost of Construction (as
defined below) multiplied by 8.75%, subject to adjustment as provided in Section
3.1 below and subject to annual increases at the Escalation Rate.

11.
“Escalation Rate”: On each anniversary of the Rent Commencement Date two percent
(2%) per year on a cumulative basis.

12.
“Estimated Costs”: See Section 4.1.

13.
“Tenant’s Proportionate Share”: See Section 4.1.



i



--------------------------------------------------------------------------------



14.
“Landlord’s address for notice”:

Highline Office 1, L.C.
c/o KC Gardner Company, L.C.
Attention: Christian K. Gardner
201 South Main Street, Suite 2000
Salt Lake City, UT 84111
or at such other place as Landlord may hereafter designate in writing.
15.
“Tenant’s address for notice (if other than the Leased Premises)”:

Pluralsight, LLC
182 N. Union Avenue
Farmington, UT 84025
Attn: Legal Department
With a copy to (which shall not constitute notice)
Pluralsight, LLC
182 N. Union Avenue
Farmington, UT 84025
Attn: Steve Woolley
16.
“Broker(s)”:    Tenant’s Broker: Chris Falk of Newmark Grubb ACRES

Landlord’s Broker: Mike Richmond and Dana Baird of Cushman & Wakefield
16.    “Guarantor” or “Guarantors”: N/A.






ii



--------------------------------------------------------------------------------




LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of this 31st day
of August, 2018, by and among Highline Office 1, L.C., a Utah limited liability
company (the “Landlord”), and Pluralsight, LLC, a Nevada limited liability
company (the “Tenant”).
For and in consideration of the rental to be paid and of the covenants and
agreements set forth below to be kept and performed by Tenant, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Leased Premises
(as hereafter defined) and certain other areas, rights and privileges for the
term, at the rental and subject to and upon all of the terms, covenants and
agreements hereinafter set forth.
I.
LEASED PREMISES    

1.1    Description of Leased Premises. Landlord does hereby demise, lease and
let unto Tenant, and Tenant does hereby take and receive from Landlord the
following:
(a)    All of the floor area (the “Leased Premises”) in the office building to
be built in accordance with the Work Letter (the “Building”) located at
approximately 65 East Highland Drive, Draper City, Utah, on the real property
more particularly depicted on Exhibit “A” attached hereto and by this reference
incorporated herein, but which shall be subject to change based on the final
subdivision plat recorded by Landlord (the “Property”). The Leased Premises is
depicted on the site plan shown on Exhibit “B” which is attached hereto and by
this reference incorporated herein;
(b)    Subject to Section 20.2 below, an exclusive right to use the Common Areas
(as defined in Section 20.1 below) located on the Property or exclusively
serving the Leased Premises (excluding access areas, utility areas, and the
Hillside Amenities (as defined in the Work Letter) for which tenant’s rights to
use such areas shall be on a non-exclusive basis), including the exclusive right
to use the Tenant Amenities (as defined in the Work Letter) located on the
Parking Property (defined below);
(c)    A non-exclusive right to use areas designated for common use within the
greater project of which the Property is a part (the “Highline Development”);
(d)    Subject to Section 20.2 below, a non‑exclusive right to use such
rights‑of‑way, easements and similar rights with respect to the Building and
Property as may be reasonably necessary for access to and egress from the Leased
Premises or as may be provided in easements or declarations benefitting the
Property; and
(e)    Subject to Sections 20.2, 20.3 and 20.6 below, an exclusive right to use
those areas designated and suitable for vehicular parking within the Parking


1



--------------------------------------------------------------------------------



Property as set forth in Sections 20.3 and 20.6 below and the CC&Rs (defined
below).
1.2    Landlord and Tenant’s Construction Obligations. The obligation of
Landlord and Tenant to perform the work and supply the necessary materials and
labor to prepare the Leased Premises for occupancy is described in detail in the
work letter which is attached hereto as Exhibit “C” (the “Work Letter”) and by
reference incorporated herein. Landlord and Tenant shall expend all funds and do
all acts required of them as described in the Work Letter and shall perform or
have the work performed promptly and diligently in a first class and workmanlike
manner.
1.3    Changes to Building. Landlord hereby reserves the right at any time and
from time to time to make changes, alterations or additions to the Building or
to the Property to the extent required by any modification to applicable law or
as may be reasonably necessary to perform Landlord’s obligations under this
Lease. Landlord shall provide advanced written notice to Tenant of such changes.
Landlord shall take good faith efforts to minimize any interference with
Tenant’s use and enjoyment of the Leased Premises and any such changes,
alterations or additions shall not materially adversely affect Tenant’s rights,
interest or obligations under this Lease. Except as otherwise provided in this
Section 1.3, Tenant shall not, in such event, claim or be allowed any damages
for injury, interference, eviction (constructive or actual) or inconvenience
occasioned thereby and shall not be entitled to terminate this Lease or receive
an abatement of any amounts payable under this Lease.
1.4    [Intentionally Deleted]
1.5    Construction of Building and Tenant Improvements. The Building in which
the Leased Premises are to be located is not currently in existence. Landlord
shall, at its own cost and expense (except as otherwise provided in the Work
Letter): (a) construct and Substantially Complete (as defined in the Work
Letter) the Landlord Improvements (as defined in the Work Letter); (b) cause the
Turnover Condition (as defined in the Work Letter) to occur; and (c) complete
the Hillside Amenities and the Tenant Amenities (as defined in the Work Letter).
Landlord will Substantially Complete such construction and preparation
(“Substantial Completion of Construction”) by the date set forth in Exhibit A of
the Work Letter, as such date may be extended for Construction Delays (but not
Landlord Delays) (the “Substantial Completion Deadline”). If Substantial
Completion of Construction has not occurred on or before the Substantial
Completion Deadline, as such date may be extended for Construction Delays (but
not for Landlord Delays, as such term is defined in the Work Letter), Tenant, as
Tenant’s sole remedy, shall be entitled to receive from Landlord liquidated
damages in the amount equal to (i) $5,000 per each day after the Substantial
Completion Deadline that Substantial Completion of Construction has not occurred
for the first 30 days of delay, and (ii) $7,500 per day, for each day of delay
thereafter, until Substantial Completion of Construction occurs.


2



--------------------------------------------------------------------------------



1.6    Right to Divide Lease. Landlord may elect, in its reasonable discretion,
to cause the Building to be subject to a condominium regime which subdivides the
Building into two separate condo units (each a “Unit”) in which event Landlord
may require that each Unit be subject to a separate lease (each such lease, an
“Amended Lease” and collectively, the “Amended Leases”). The Amended Leases
shall be between Landlord, or an affiliate of Landlord, and Tenant, and shall
collectively amend and restate this Lease. In such event, Landlord shall deliver
written notice to Tenant of its election to divide this Lease, and Tenant shall,
within ten (10) business days of receiving Landlord’s notice, enter into the
Amended Leases. The Amended Leases shall each be in the same form as this Lease,
except that (i) the Gross Square Feet of the Leased Premises shall be divided
between the Amended Leases pursuant to floor plans prepared by Landlord in its
reasonable discretion; (ii) all terms of this Lease which depend upon the Gross
Square Feet shall be adjusted in accordance with the new Gross Square Feet of
each Amended Lease; (iii) the Amended Leases shall not be cross-defaulted; and
(iv) the Deposit Account shall be separated into two accounts, one for each
Amended Lease, and the Deposit Funds shall be proportionately allocated to each
separate account based on the Gross Square Footage subject to each Amended
Lease. Landlord shall reimburse Tenant for documented out-of-pocket costs
incurred in connection with the Amended Lease, including reasonable attorneys’
fees and costs associated with splitting the Deposit Account, in an amount not
to exceed $3,000.
1.7    Subdivision of Property. As of the date hereof, the Property is currently
part of a larger parcel of real property. On or before the date that is two
hundred forty (240) days after the date hereof, Landlord shall cause such parcel
to be subdivided substantially as shown on Exhibit “A-1”. Such subdivision shall
not require Tenant’s consent so long as the subdivision is substantially similar
to the proposed plat set forth on Exhibit “A-1” attached hereto. At such time as
the Property is subdivided, Landlord and Tenant shall enter into an amendment to
this Lease to modify the legal description set forth on Exhibit “A” to this
Lease to include only the Property.
II.
TERM

2.1    Length of Term. The initial Term of this Lease shall commence on the date
hereof (the “Commencement Date”) and shall continue for a period of one hundred
eighty (180) full calendar months plus the partial calendar month, if any,
occurring after the Rent Commencement Date if the Rent Commencement Date occurs
other than on the first day of a calendar month.
2.2    Rent Commencement Date. Tenant’s obligation to pay rent hereunder shall
commence on the earlier to occur of (i) the date Tenant opens for business in
the Leased Premises, and (ii) June 24, 2020 (which date shall be extended one
day for each day of delay occurring as a result of a Landlord Delay, Landlord’s
failure to reach Substantial Completion of the Landlord Improvements by June 24,
2020 (as such date is extended by Construction Delays), or the failure of
Landlord to meet the Actual Turnover


3



--------------------------------------------------------------------------------



Condition Date (as defined in the Work Letter) by August 20, 2019 (as such date
is extended by Construction Delays)) (the “Rent Commencement Date”).
2.3    Tenant Improvement Allowance. Landlord shall provide a tenant improvement
allowance (the “Tenant Improvement Allowance”) to partially reimburse Tenant for
Tenant’s performance of the Tenant Improvements in accordance with the terms of
the Work Letter.
2.4    Amendment to Lease Recognizing the Rent Commencement Date. At any time
after the occurrence of the Rent Commencement Date, Landlord or Tenant may
request that the other party enter into an amendment to this Lease in the form
attached hereto as Exhibit “E”, in which case each party shall execute and
deliver an amendment to this Lease in the form Exhibit “E” within ten (10)
business days after the request by the other party.
2.5    Extension of Lease. So long as Tenant is not then in default (beyond any
applicable notice and cure period) under any term or covenant of this Lease at
the time Tenant delivers an Exercise Notice (as defined below) and is not in
default of any of its monetary obligations or in Material Non-Monetary Default
(as defined below) (beyond any applicable notice and cure period) as of the
first day of the Extension Period, Tenant is hereby granted the right (each such
right, an “Extension Option”) to renew the initial Term for up to three (3)
additional periods of five (5) years each (each such period, an “Extension
Period”). Tenant may elect to exercise an Extension Option by delivering written
notice to Landlord (the “Exercise Notice”) indicating that Tenant elects to
exercise the Extension Option, which notice must be delivered to Landlord at
least five hundred (500) days prior to the expiration of the then applicable
Term. In the event Tenant timely and properly exercises an Extension Option in
accordance with the immediately preceding sentence, all terms and conditions set
forth in this Lease shall continue to apply during the Extension Period, except
that Basic Annual Rent for the first year of such Extension Period shall be
equal to ninety five percent (95%) of the Fair Market Rent (as defined in
Exhibit “H”), and thereafter, on each anniversary of the Rent Commencement Date
during the Extension Period, shall be increased by an amount equal to the
Escalation Rate. In addition, the term of this Lease may be extended as provided
in that certain Expansion Option Agreement between Tenant and Landlord (or its
successors in interest under such agreement), dated on or around the date hereof
(the “Expansion Option Agreement”). For purposes of this Lease, a “Material
Non-Monetary Default” means (i) Tenant’s default or failure to perform its
obligations under the provisions of Article IX,  X or XI, excluding any defaults
or failures to perform related to Tenant’s obligation to deliver any
documentation, (ii) Tenant’s default or failure to perform its obligations under
the provisions of Sections 6.1, 6.2, 6.3, or 14.2, and/or (iii) Tenant’s default
or failure to perform its maintenance and repair obligations where such failure
could reasonably be expected to result in a violation of applicable law, or
damage or injury to person or property.  A default under this Lease shall not be
a “Material Non-Monetary Default” unless and until Landlord provides written
notice to Tenant that such default constitutes a “Material Non-Monetary
Default”.


4



--------------------------------------------------------------------------------



2.6    Early Entry. Subject to the provisions of Section 11 of the Work Letter,
Tenant and Tenant’s employees, officers, authorized agents and contractors
(collectively, the “Tenant’s Agents”) shall have the right to enter the Leased
Premises no less than sixty (60) days prior to the Rent Commencement Date in
order for Tenant to install Tenant’s furniture, fixtures, and equipment. Tenant
agrees that Tenant and Tenant’s Agents will work in harmony with Landlord and
not interfere with Landlord and its agents, contractors, and employees during
Landlord’s installation and performance of Landlord’s obligations under the Work
Letter. Any early access and entry into the Leased Premises by Tenant or
Tenant’s Agents shall be subject to the applicable terms, covenants, conditions,
and provisions of this Lease and the Work Letter; provided, however, Tenant
shall have no obligation to pay Basic Annual Rent, Additional Rent or utilities
prior to the Rent Commencement Date. Tenant acknowledges and agrees that
Landlord shall not be liable for any injury, loss, or damage which may occur to
Tenant or Tenant’s Agents or any of Tenant’s furniture, fixtures and equipment,
except to the extent caused by the negligence or willful misconduct of Landlord.
III.
BASIC RENTAL PAYMENTS

3.1    Basic Annual Rent. Tenant agrees to pay to Landlord as basic annual rent
for the Leased Premises at such place as Landlord may designate, without prior
demand therefore and without any deduction or set off whatsoever an annual
amount equal to the Cost of Construction multiplied by 8.75% (“Basic Annual
Rent.”) The Basic Annual Rent shall be due and payable in twelve (12) equal
monthly installments to be paid in advance on or before the first day of each
calendar month during the Term. Commencing on the first anniversary of the Rent
Commencement Date and on each anniversary of the Rent Commencement Date
thereafter, Basic Annual Rent shall escalate at the Escalation Rate. In the
event the Rent Commencement Date occurs on a day other than the first day of a
calendar month, then rent shall be paid on the Rent Commencement Date for the
initial fractional calendar month prorated on a per diem basis. Prior to the
Rent Commencement Date, Landlord shall deliver notice to Tenant, certified as
true and accurate, of Landlord’s calculation of Basic Annual Rent (the “Basic
Annual Rent Notice”). Tenant acknowledges that all costs and expenses comprising
the Cost of Construction which are used in the calculation of Basic Annual Rent
may not be available at the time Landlord delivers the Basic Annual Rent Notice,
therefore, Landlord shall have the right, for a period of six (6) months after
Landlord delivers the Basic Annual Rent Notice, to deliver written notice to
Tenant (the “Adjusted Basic Annual Rent Notice”) adjusting Basic Annual Rent to
reflect the actual Cost of Construction. If Landlord delivers an Adjusted Basic
Annual Rent Notice, Tenant shall pay Basic Annual Rent as set forth in the
Adjusted Basic Annual Rent Notice on the first day of the month immediately
following Tenant’s receipt of the Adjusted Basic Annual Rent Notice and, in
addition, on the first day of the month following Tenant’s receipt of an
Adjusted Basic Annual Rent Notice, Tenant shall pay to Landlord the aggregate
incremental difference in Basic Annual Rent for any prior months in the event
Basic Annual Rent as set forth in the Adjusted Basic Annual Rent Notice is
greater than the Basic Annual Rent set forth in the Basic Annual Rent Notice. If
the Adjusted Basic Annual Rent Notice indicates that the


5



--------------------------------------------------------------------------------



Basic Annual Rent paid by Tenant for any prior months exceeded the Basic Annual
Rent set forth in the Adjusted Basic Rent Notice, Landlord, at its election,
shall within thirty (30) days of Tenant’s receipt of such Adjusted Basic Annual
Rent Notice, either (a) pay the amount of such excess to Tenant, or (b) apply
the incremental difference in Basic Annual Rent paid pursuant to the Basic
Annual Rent Notice against future installments of Basic Annual Rent until such
excess is applied in full.
For purposes of this Section 3.1, the term “Cost of Construction” means any and
all “hard” and “soft” costs and expenditures incurred at any time (and whether
before or after the date of this Lease) in connection with the acquisition,
design or construction of the Property, the Parking Property, the Building and
the Improvements (as defined below) (collectively, the “Project”): (a) all
amounts paid to the Architect (as defined in the Work Letter), the General
Contractor (as defined in the Work Letter) and subcontractors, less and
excepting any amounts paid as the result of a default by Landlord under its
contracts with the General Contractor and the Architect; (b) all architectural,
engineering, consulting and other professional fees; (c) all permit and license
fees and other charges required by applicable law paid in connection with or
arising out of the acquisition, design or construction of the Project; (d) all
costs accrued or incurred in connection with or arising from the acquisition and
zoning of the Project, including, without limitation, the land value of the
Parking Property and the Property in the amount of $11,200,000.00; (e) all
property taxes and assessments payable with respect to the Project (except as
paid or reimbursed by Tenant pursuant to this Lease and except those paid prior
to the Effective Date of this Lease); (f) all reasonable legal and accounting
fees attributable to the development and construction of the Project; (g)
utility charges and similar costs and expenses in respect to construction of the
Project; (h) all costs incurred in connection with both the construction and
permanent financing of the Project, including all broker’s fees, interest costs
(to the extent arising prior to the Rent Commencement Date) and loan closing
costs associated with the construction and permanent loans for the Project not
to exceed $9,000,000.00 in total (inclusive of the $675,000.00 cap described
below for the permanent loan), but not including the principal amount of the
loan; (i) the Tenant Improvement Allowance; and (j) all allocations within the
Final Budget for the Project applied by Landlord or its affiliates to any of the
foregoing. With regard to sub-paragraph (h) above, the costs incurred in
connection with any permanent financing of the Project, for purposes of
calculating the Cost of Construction, will be capped at $675,000.00.
Notwithstanding anything to the contrary in this Lease, the Cost of Construction
shall, except as set forth in the Work Letter, exclude the Landlord Hillside
Amenity Cost and the Amenity Allowance (both as described in the Work Letter)
and any costs over the Maximum Landlord Cost (as defined in the Work Letter)
paid or reimbursed by Tenant pursuant to the terms of Section 12 of the Work
Letter. Except as otherwise set forth in the Work Letter, in the event the Cost
of Construction includes improvements which do not exclusively serve the
Property or the Parking Property, the Cost of Construction for such improvements
shall be allocated between the Property and the other portions of the Highline
Development which are served by such improvements based on the Gross Square Feet
of the buildings located upon the Property and the Gross Square Feet of the


6



--------------------------------------------------------------------------------



buildings located on the Highline Development being served by such improvements,
it being agreed that the allocation for the Hillside Amenities and the Arterial
Road (as defined in the Work Letter) is described in the Work Letter.
In the event that the Cost of Construction includes amounts paid by Landlord for
interest reserves in connection with financing for the Project, and such
interest reserves, if any, are available to Landlord at the Rent Commencement
Date, Landlord shall do one of the following, at Tenant’s sole option, but only
to the extent of the interest reserves actually released to Landlord (the
“Interest Reserve Reimbursement Amount”): (i) pay the Interest Reserve
Reimbursement Amount directly to Tenant; or (ii) prospectively reduce the Cost
of Construction by the Interest Reserve Reimbursement Amount.
3.2    Rent Abatement. Tenant shall be entitled to an abatement of Basic Annual
Rent with respect to the Leased Premises in an amount equal to $3,170,021.19,
which abatement shall be applied to the period commencing on the Rent
Commencement Date and continuing until such abatement has been entirely applied
(the “Abatement Period”).The Basic Annual Rent collectively abated during the
Abatement Period is referred to herein as the “Abated Rent.” Notwithstanding the
provisions of this Section 3.2, Tenant shall be obligated to pay Additional Rent
to Landlord during the Abatement Period. If the Rent Commencement Date does not
start on the first day of a calendar month, such Abatement Period shall be
adjusted in the first and last month of such term so that Tenant receives only
the periods of abated Basic Annual Rent specified above in this Section 3.2(a).
In the event Tenant defaults under this Lease and such default continues beyond
all applicable notice and cure periods, in addition to any other rights or
remedies Landlord has under this Lease, at law or in equity, regardless of
whether or not Landlord elects to terminate this Lease, Tenant shall pay to
Landlord an amount equal to the unamortized Abated Rent, which amortization
shall occur on a straight-line basis over the Term of the Lease.
3.3    Additional Monetary Obligations. Tenant shall also pay as rent (in
addition to the Basic Annual Rent) all other sums of money as shall become due
and payable by Tenant to Landlord under this Lease. Landlord shall have the same
remedies in the case of a default in the payment of said other sums of money as
are available in the case of a default in the payment of one or more
installments of Basic Annual Rent.


7



--------------------------------------------------------------------------------



IV.
ADDITIONAL RENT

4.1    Definitions. It is the intent of both parties that the Basic Annual Rent
herein specified shall be net to Landlord throughout the Term of this Lease and
that, except as otherwise provided below, all costs, expenses and obligations
relating to the Building, the Common Areas, the Property and/or the Leased
Premises which may arise or become due during the Term shall be paid by Tenant
in the manner hereafter provided. For purposes of this Lease, the terms set
forth below shall mean the following:
(a)    “Additional Rent” shall mean the sum of Tenant’s Proportionate Share of
Common Area Expenses plus all other amounts due and payable by Tenant under this
Lease other than Basic Annual Rent.
(b)    “Common Area Expenses” shall mean all actual costs and expenses incurred
by Landlord in connection with the ownership, operation, management and
maintenance of the Common Areas, the Building, Property, and related
improvements located thereon (the “Improvements”). Common Area Expenses include,
but are not limited to, all such expenses incurred by Landlord as a result of
Landlord’s compliance with any and all of its obligations under this Lease other
than the performance of its work under Section 2.3 of this Lease or similar
provisions of leases with other tenants. In explanation of the foregoing, and
not in limitation thereof, Common Area Expenses shall include:
(i)    all real and personal property taxes, impact fees to the extent triggered
by Tenant’s improvements or alterations to the Leased Premises after the Rent
Commencement Date, local improvement rates, and other ad valorem assessments
(whether general or special, known or unknown, foreseen or unforeseen) and any
tax or assessment levied or charged in lieu thereof, whether assessed against
Landlord and/or Tenant and whether collected from Landlord and/or Tenant,
including, without limitation, any privilege or excise tax;
(ii)    the cost of all insurance determined by Landlord to be necessary in its
reasonable discretion on or with respect to the Building, the Improvements, the
Common Areas or the Property, including, without limitation, casualty insurance,
liability insurance, rental interruption, workers compensation, any insurance
required to be maintained by Landlord’s lender, and any deductible applicable to
any claims made by Landlord under such insurance;
(iii)    snow removal, trash removal, cost of services of independent
contractors, cost of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
day‑to‑day operation, maintenance, repair, and replacement of the Building, the
Improvements, the Common Areas or the Property, its equipment and the adjacent
walk and landscaped area


8



--------------------------------------------------------------------------------



(including, but not limited to janitorial, day porter, gardening, security,
parking, elevator, painting, plumbing, electrical, mechanical, carpentry, window
washing, structural and roof repairs and reserves, signing and advertising), but
excluding persons performing services not uniformly available to or performed
for substantially all Building tenants;
(iv)    costs of all gas, water, sewer, electricity and other utilities used in
the maintenance, operation or use of the Building (except to the extent
separately metered or sub-metered to Tenant and billed to Tenant directly as
permitted hereunder), the Improvements, the Property and the Common Areas, cost
of equipment or devices used to conserve or monitor energy consumption,
supplies, licenses, permits and inspection fees;
(v)    auditing, accounting and legal fees;
(vi)    Property management fees not to exceed four percent (4%) of all Basic
Annual Rent and Additional Rent;
(vii)    the cost of capital improvements which decrease the Common Area
Expenses, provided, however, the amount included as Common Area Expenses shall
be limited to the actual verified amount of the decrease in Common Areas
Expenses as a direct result of such capital improvements; and
(viii)    payments required to be made in connection with the maintenance or
operation of any easement or right of way or other instrument through which
Landlord claims title in the Property or to which Landlord’s title in the
Property is subject (including the CC&Rs defined below).
Notwithstanding anything to the contrary, Common Area Expenses shall exclude the
following: (i) rentals or increases in rentals from any ground lease rent; (ii)
depreciation of the Building, Building equipment, or the Project; (iii) legal
and other expense or consulting fees incurred by Landlord to resolve disputes or
enforce any lease terms, Rules and Regulations, or any covenants, conditions,
and restrictions governing the Building or the Property; (iv) interest,
principal, points and fees, amortization or other costs with respect to any
mortgage, loan or refinancing of the Building or Project; (v) expenses for the
replacement of any item to the extent covered under warranty in favor of the
Landlord; (vi) any penalty or fine incurred by Landlord due to Landlord’s
violation (other than as a result of Tenant’s violation) of any federal, state,
or local law or regulation; (vii) expenses for any item or service which Tenant
pays directly to a third-party or for which Tenant separately reimburses
Landlord; (viii) franchise, estate, succession, inheritance, profit, use,
occupancy, gross receipts, rental, capital gains, capital stock, transfer and


9



--------------------------------------------------------------------------------



income taxes upon Landlord; (ix) any costs to clean-up, abate, remove, or
otherwise remedy hazardous wastes or asbestos-containing materials from the
Property, unless the wastes or asbestos containing materials are in or on the
Premises due to Tenant’s acts or omissions; (x) interest, fees, or penalties for
late payment by Landlord except to the extent Tenant has failed to timely pay
Basic Annual Rent or Additional Rent under this Lease; (xi) costs and expenses
of governmental licenses and permits, or renewals thereof, unless the same are
for governmental licenses or permits normal to the operation or maintenance of
the Building; (xii) the costs (including, without limitation, attorneys’ fees
and disbursements) of any judgment, settlement, or arbitration award resulting
from any tort liability, except to the extent caused by the acts or omissions of
Tenant; (xiii) arbitration expenses unrelated to the maintenance, operation, and
security of the Building, the Property or the Common Areas; (xiv) legal and
auditing fees; (xv) any rent, additional rent or other charge under any lease or
sublease to or assumed, directly or indirectly, by Landlord; (xvi) expenditures
on account of Landlord’s acquisition of air rights; (xvii) the cost of repairs
or replacements incurred by reason of fire or other casualty or caused by the
exercise of the right of eminent domain to the extent such cost is recovered by
Landlord from insurance proceeds or a condemnation award; (xviii) without
duplication of clause (xvix) above, there shall be deducted from Common Area
Expenses an amount equal to all amounts actually received by Landlord (less
costs and expenses incurred by Landlord in collecting the same) through proceeds
of insurance to the extent the proceeds are compensation for expenses which (a)
previously were included in Common Area Expenses hereunder (b) are included in
Common Area Expenses for the year in which the insurance proceeds are received,
or (c) will be included as Common Area Expenses in a subsequent year; (xx) the
costs of any work or service performed for any facility or property other than
the Building or the Property except to the extent allocated to the Building or
the Property pursuant to a matter of record; (xxi) any extraordinary Common Area
Expenses arising or incurred at any time not during the Term; (xxii) special
assessments; (xxiii) costs directly resulting from the negligence, illegal acts,
or willful misconduct or omission of the Landlord or its agents, contractors, or
employees; (xxiv) [intentionally omitted]; (xxv) [intentionally omitted]; (xxvi)
[intentionally omitted]; (xxvii) costs incurred by Landlord in connection with
the initial construction or renovation of the Building, the Improvements, and
all related facilities; (xxviii) any costs or expenses relating to the
Landlord’s obligations under the Work Letter; (xxvix) costs for renovating or
improving vacant or unleased space in the Building; (xxx); interest on debt or
amortization payments on any mortgages or deeds of trust for the Building and/or
the Project; (xxxi) the costs or expenses arising from any bad debt of Landlord;
(xxxii) the cost of any repairs or replacements to the Building and the
Improvements that would


10



--------------------------------------------------------------------------------



constitute a capital repair or capital expense under generally acceptable
accounting practices except as set forth in Section 4.1(b)(viii) above; and
(xxxiii) any costs of Landlord’s personnel or management employees over and
above the 4% property management fee referenced in Section 4.1(b)(vi).
(g)    “Common Areas” is defined in Section 20.1.
(h)    “Estimated Costs” shall mean Landlord’s estimate of Tenant’s
Proportionate Share of Common Area Expenses for a particular calendar year.
(i)    “Tenant’s Proportionate Share” shall mean the percentage derived from the
fraction, the numerator of which is the Gross Square Footage of the Leased
Premises, the denominator of which is the Gross Square Footage of the Building.
In this Lease, Tenant’s Proportionate Share is one hundred percent (100%). In
the event the Common Area Expenses include expenses for improvements that do not
exclusively serve the Property, the Common Area Expenses for such improvements
shall be proportionately allocated between the Property and the other portions
of the Highline Development which are served by such improvements based on the
Gross Square Feet of the buildings located upon the Property and the Gross
Square Feet of the buildings; provided to the extent buildings have not been
built on other portions of the Highline Development, Tenant’s Proportionate
Share shall be seventy percent (70%).
4.2    Payment of Additional Rent. Additional Rent shall be paid as follows:
(a)    Prior to the beginning of the calendar year following the Rent
Commencement Date, Landlord shall deliver to Tenant a statement showing the
Estimated Costs for such calendar year. If Landlord fails to deliver such
statement prior to January 1 of the applicable year, until the delivery of such
statement, Tenant’s Estimated Costs shall be deemed to be the same amount of the
Estimated Costs for the prior year; provided, however, if Landlord subsequently
furnishes to Tenant a statement of such Estimated Costs, to the extent such
Estimated Costs are greater than or less than the Estimated Costs paid on a year
to date basis, Tenant shall either receive a credit or make a payment, in the
amount of such difference on the next date on which Tenant makes a Basic Annual
Rent payment hereunder.
(b)    Concurrent with each monthly payment of Basic Annual Rent due pursuant to
Section 3.1 above, Tenant shall pay to Landlord, without offset or deduction,
one‑twelfth (l/12th) of the Estimated Costs, plus all other amounts due and
owing by Tenant under this Lease which are not included as part of Estimated
Costs (e.g., late payment charges).
(c)    Cap on Common Area Expense Increases. The actual aggregate increase in
Controllable Expenses combined for any particular calendar year shall not be
increased by more than four percent (4%) per annum on a compounding basis.
“Controllable Expenses” means Common Area Expenses that are reasonably subject


11



--------------------------------------------------------------------------------



to Landlord’s control, but in no event shall Controllable Expenses include real
property taxes, utilities, snow removal, insurance expenses, increases as a
result of additional Building services which Tenant requests and Landlord agrees
to provide, or property management fees (provided such property management fees
shall be limited to the percentage set forth in Section 4.1(b)(vi) above). To
the extent a Common Area Expense is incurred as a result of Landlord performing
an obligation which Landlord is required to perform under this Lease, such
Common Area Expense shall not be deemed to be a Controllable Common Area
Expense, provided, at Tenant’s request, Landlord shall use commercially
reasonable efforts to obtain three (3) separate bids related to such Common Area
Expense and, to the extent the costs incurred by Landlord exceed the lowest bid
obtained by Landlord, such difference shall be a Controllable Expense.
4.3    Report of Common Area Expenses and Statement of Estimated Costs. Within
one hundred twenty (120) days after each calendar year occurring during the
Term, Landlord shall furnish Tenant with a written reconciliation statement
certified to be true and correct by Landlord (the “Landlord’s Statement”)
comparing the Common Area Expenses payable during the previous calendar year
against the amounts actually paid by Tenant during the previous calendar year
pursuant to Section 4.2 above. If the annual reconciliation statement of costs
indicates that the Estimated Costs paid by Tenant for any year exceeded the
Common Area Expense for the same year, Landlord, at its election, shall within
thirty (30) days of Tenant’s receipt of such reconciliation statement, either
(a) pay the amount of such excess to Tenant, or (b) apply such excess as a
deduction against the next installment of Basic Annual Rental or Additional Rent
due hereunder. If the annual reconciliation statement of costs indicates that
Estimated Costs paid by Tenant for any year are less than the Common Area
Expense for such calendar year, Tenant shall pay to Landlord any such deficiency
within thirty (30) days of Tenant’s receipt of such reconciliation statement.
4.4    Resolution of Disagreement    . Every statement given by Landlord
pursuant to Section 4.3 shall be conclusive and binding upon Tenant unless
within one hundred twenty (120) days after the receipt of such statement Tenant
shall notify Landlord that it disputes the correctness thereof. During the
period of 120 days after receipt of Landlord’s Statement, at Tenant’s sole cost
and expense, Tenant’s certified public accountant which is not compensated on a
contingency basis may, for the purpose of verifying the Common Area Expenses,
inspect the records of the material reflected in Landlord’s Statement, including
such materials and statements for previous years, as applicable, at a reasonable
time mutually-agreeable to Landlord and Tenant. The audit shall be concluded
within thirty (30) days of the commencement of such audit and Tenant shall
provide Landlord with the results of such audit within sixty (60) days of the
conclusion of such audit. The parties recognize the confidential nature of
Landlord’s books and records and hence agree that before Landlord shall afford
Tenant’s certified public accountant reasonable access to Landlord’s books and
records, including the copying of said material in order to complete a thorough
analysis of the expenses, Tenant and its certified public accountant shall enter
into a confidentiality agreement in form and


12



--------------------------------------------------------------------------------



substance reasonably satisfactory to Landlord, whereby Tenant and its certified
public accountant shall agree, as a condition precedent to their review of such
books and records, not to disclose any of the information disclosed in
connection with such review to any third party (subject to standard
nondisclosure exceptions, including without limitation, disclosures ordered by a
court or otherwise required to comply with applicable law). Failure of Tenant to
challenge any item in Landlord’s Statement within one hundred twenty (120) days
after Tenant’s receipt of Landlord’s Statement shall be construed as a waiver of
Tenant’s right to challenge such item for such year and such determination shall
be conclusive for both Landlord and Tenant. In the event Tenant’s audit of
Landlord’s Statement discloses discrepancies, Tenant shall disclose the results
of such audit to Landlord. Landlord shall have a period of thirty (30) days to
review Tenant’s audit reports and determine if Landlord disputes such reports.
If Landlord disputes the results of Tenant’s audit reports, Landlord shall give
written notice of such disputes within such thirty (30) day period. Landlord and
Tenant shall work in good faith to resolve any disagreements resulting from
Tenant’s audit. If Landlord and Tenant cannot resolve such disputes within
thirty (30) days of the date Landlord gives notice to Tenant of Landlord’s
dispute, either party may refer the decision of the issues raised, if any, to a
reputable, nationally-recognized independent firm of certified public
accountants selected by Landlord and approved by Tenant, which approval shall
not be unreasonably withheld, conditioned or delayed. The selected firm shall be
deemed to be acting as an expert and not as an arbitrator, and a determination
signed by the selected expert shall be final and binding on both Landlord and
Tenant. Landlord shall afford such accountants reasonable access to Landlord’s
books and records to the extent such accountants deem necessary in order to
reach their decision. In connection therewith, Tenant and such accountants shall
execute and deliver to Landlord a confidentiality agreement, in form and
substance reasonably satisfactory to Landlord, whereby such parties shall agree
not to disclose any of the information disclosed in connection with such review
to any third party (subject to standard nondisclosure exceptions, including
without limitation, disclosures ordered by a court or otherwise required to
comply with applicable law). Notwithstanding the foregoing, in the event such
certified public accountant shall determine that Landlord’s Statement for the
subject year or any previous years, if applicable, has overcharged Tenant for
Common Area Expenses (and such determination is not successfully challenged by
Landlord), then Landlord shall refund or credit to Tenant the amount of the
overcharge.
4.5    Limitations. Nothing contained in this Article IV shall be construed at
any time so as to reduce the monthly installments of Basic Annual Rent payable
hereunder below the amount set forth in Section 3.1 of this Lease.
4.6    Tenant’s Right to Contest Taxes. So long as (i) no default exists beyond
applicable notice and cure periods, (ii) all real property taxes are paid prior
to delinquency, and (iii) Landlord is unlikely to incur liability, as determined
by Landlord in its reasonable judgment, Tenant may attempt to have the assessed
valuation of the Leased Premises reduced or may initiate proceedings to contest
the real property taxes. If required by law, Landlord shall reasonably
cooperate, at no out of pocket cost or expense to Landlord, in the proceedings
brought by Tenant. However, Tenant shall pay all costs of the proceedings,
including any costs or fees incurred by Landlord. Upon the final determination
of any proceeding or contest, Tenant shall immediately pay the real property
taxes due, together with all costs, charges, interest and penalties incidental
to the proceedings. Tenant shall pay all real property taxes during the pendency
of any proceeding to contest or appeal real property taxes. Tenant shall
protect, defend, indemnify and hold harmless Landlord and its affiliates against
and from any and all claims, demands, actions, losses, damages, orders,
judgments, and any and all costs and expenses (including, without limitation,
reasonable attorneys’ fees), resulting from or incurred by Landlord as a result
of Tenant’s exercise of its contest rights pursuant to this Section 4.6.
V.
CREDIT ENHANCEMENT.

5.1    Deposit. Within thirty (30) days of the date hereof, Tenant will
establish with U.S. Bank National Association, a national banking association
(the “Deposit Bank”) an account in the name of Tenant (the “Deposit Account”)
into which Tenant will deposit an amount equal to $16,000,000.00 (the “Deposit
Funds”).  The Deposit Account will be free and clear of any and all liens in
favor of any other party (other than Landlord as provided under this Section
5.1).  Tenant, Landlord and Deposit Bank will enter into an account control
agreement (the “Account Control Agreement”) pursuant to which Deposit Bank will
agree that the Deposit Account and Deposit Funds are held for the benefit of,
and under the control of, Landlord (the “Account Control Party”) and that,
except to the extent directed by Account Control Party or permitted by this
Article V, Deposit Bank will not permit any disbursement, distribution or other
transfer of the Deposit Funds.  Tenant shall be responsible for all costs of
opening and maintaining the Deposit Account.  Deposit Bank shall not be
permitted to offset any amounts owed to Deposit Bank against the Deposit Funds
except as may be permitted by Landlord under the terms of the Account Control
Agreement. As used herein, Account Control Party may also mean Landlord’s lender
in the event of a completed foreclosure, delivery of deed in lieu of foreclosure
or other similar enforcement action of or against the Property by such lender.
Notwithstanding anything to the contrary herein, Landlord shall have the right
to collaterally assign the Account Control Agreement and the rights of the
Account Control Party to its lenders from time to time.
5.2    Interest on Deposit Funds. The Deposit Account may be an interest bearing
deposit account that may be invested in certain permitted investments (as
defined in the Account Control Agreement).  Any interest earned on the Deposit
Funds shall be added to and become part of the Deposit Funds; provided, however,
so long as no event of default by Tenant under this Lease has occurred beyond
all applicable notice and cure periods, the Account Control Party will direct
the Deposit Bank to pay amounts in excess of $16,000,000 to Tenant no less than
monthly.
5.3    Application of Deposit Funds. In the event of a monetary default by
Tenant, including any non-monetary default which results in an indemnity,
payment or reimbursement obligation by Tenant hereunder, beyond five (5) days’
written notice from Landlord, the Account Control Party will have the right to
withdraw a portion of the Deposit Funds in an amount necessary to cure the
unpaid amounts then due and apply the Deposit Funds to the obligations of the
Tenant under this Lease which are then due and payable.  Within thirty (30) days
of a withdrawal by the Account Control Party, Tenant shall deposit additional
Deposit Funds into the Deposit Account such that the Deposit Account equals
$16,000,000.00. In the event Tenant fails to deposit additional Deposit Funds
into the Deposit Account within such thirty (30) days, the Account Control Party
shall be entitled to withdraw all remaining Deposit Funds and hold and retain
such remaining amounts as security (the “Security Deposit”) for the performance
by Tenant of all of the terms, covenants, and conditions required to be
performed hereunder. If Tenant has performed all such terms, covenants, and
conditions of this Lease, such Security Deposit, if any, shall be returned to
Tenant after the expiration of the term of this Lease and delivery of possession
of the Leased Premises to Landlord. In the event of default by Tenant in respect
to any of its obligations under this Lease, including, but not limited to, the
payment of Basic Annual Rent or Additional Rent, Landlord may use, apply, or
retain all or any part of the Security Deposit for the satisfaction of any
unpaid Basic Annual Rent or Additional Rent. Landlord may apply the Security
Deposit to any expenses incurred by reason of the default of Tenant, including
any damages or deficiency in the reletting of the Leased Premises, regardless of
whether the accrual of such damages or deficiency occurs before or after an
eviction or a portion of the Security Deposit is so used or applied.
5.4    Partial Release of Deposit Funds. Commencing with the expiration of the
first calendar quarter which is one (1) year after the expiration of the
Abatement Period, the Deposit Funds may be reduced to an amount equal to eight
million dollars ($8,000,000) so long as (i) Tenant’s Liquidity during the prior
twelve (12) month period measured on a monthly ending cash balance basis has not
been below fifty million dollars ($50,000,000) dollars, and (ii) Tenant’s
Adjusted EBITDA over the prior twelve (12) month period is equal to or greater
than thirty million dollars ($30,000,000).  Tenant shall, at the time Tenant
delivers a request to Landlord for the partial release of the Deposit Funds
pursuant to this Section 5.4, deliver Tenant’s financial statements and bank
statements showing Liquidity to Landlord along with Tenant’s calculation of
Tenant’s compliance with the foregoing requirements, which shall be certified as
being true, correct and complete by Tenant’s chief financial officer.  Landlord
will, within ten (10) business days of Landlord’s receipt of such financial
information and calculation, confirm whether or not Landlord agrees with
Tenant’s calculation. If Landlord disagrees with Tenant’s calculation, Landlord
shall deliver written notice to Tenant within such ten (10) business day period
giving a reasonably detailed explanation of the reasons Landlord disagrees with
Tenant’s calculation.  Landlord and Tenant shall then work in good faith to
resolve any disputes.  If Landlord agrees with Tenant’s calculation, and so long
as Tenant is not then in default under this Lease beyond any applicable notice
or cure period, Landlord will promptly instruct the Deposit Bank to release
funds from the Deposit Account such that only eight million dollars ($8,000,000)
remains in the Deposit Account and in no circumstance shall Tenant be obligated
to increase the Deposited Funds above that level. If Tenant does not comply with
the foregoing covenants at the expiration of the first calendar quarter which is
one (1) year after the expiration of the Abatement Period, Tenant’s compliance
with the foregoing requirements shall be recalculated at the end of each
calendar quarter thereafter until Tenant complies with the Liquidity and the
Adjusted EBITDA requirements.
5.5    Release of Remaining Deposit Funds. Commencing with the expiration of the
first calendar quarter which is one (1) year after the date the Deposit Funds
have been reduced to $8,000,000 pursuant to Section 5.4 above (the “First
Release Date”), the Deposited Funds may be reduced to zero dollars so long as
(i) Tenant’s Liquidity during the prior twelve (12) month period measured on a
monthly ending cash balance basis has not been below fifty million dollars
($50,000,000) dollars, and (ii) Tenant’s Adjusted EBITDA over that prior twelve
(12) month period is equal to or greater than thirty million dollars
($30,000,000).  Tenant shall, at the time Tenant delivers a request to Landlord
for the release of the Deposit Funds pursuant to this Section 5.5, deliver
Tenant’s financial statements to Landlord along with Tenant’s calculation of
Tenant’s compliance with the foregoing requirements, which shall be certified as
being true, correct and complete by Tenant’s chief financial officer.  Landlord
will, within ten (10) business days of Landlord’s receipt of such financial
information and calculation, confirm whether or not Landlord agrees with
Tenant’s calculation.  If Landlord disagrees with Tenant’s calculation, Landlord
shall deliver written notice to Tenant within such ten (10) business day period
giving a reasonably detailed explanation of the reasons Landlord disagrees with
Tenant’s calculation.  Landlord and Tenant shall then work in good faith to
resolve any disputes.  If Landlord agrees with Tenant’s calculation, and so long
as Tenant is not then in default under this Lease beyond any applicable notice
or cure period, Landlord will promptly instruct the Deposit Bank to release all
remaining funds from the Deposit Account, and Landlord’s security interest in
the Deposit Account and the Account Control Agreement shall be terminated. If
Tenant does not comply with the foregoing covenants at the expiration of the
first calendar quarter which is one (1) year after the First Release Date,
Tenant’s compliance with the foregoing requirements shall be recalculated at the
end of each calendar quarter thereafter until Tenant complies with the Liquidity
and the Adjusted EBITDA requirements.
5.6    Definitions. For purposes hereof (a) the term “Liquidity” means (i) the
sum of unencumbered and unrestricted cash and cash equivalents and readily
marketable securities (valued, in the case of securities at the then prevailing
market price listed on NYSE or NASDAQ, as of any applicable date of
determination), per generally accepted accounting principles, consistently
applied, less (ii) all indebtedness outstanding under any unsecured or partially
secured line of credit or other short term credit facility, and (b) the term
Adjusted EBITDA means (i) for the applicable period, net income, plus (A) income
taxes, (B) depreciation and amortization expense, and (C) interest expense, all
calculated in accordance with generally applicable accounting principles,
consistently applied, plus (ii) the change in deferred revenue shown on the
statement of cash flows.
VI.
USE

6.1    Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for general office purposes only, including, without limitation, business
headquarter purposes; educational training for Tenant’s employees, patrons and
customers; cafeteria, kitchen, and recreational facilities for use by Tenant’s
employees and Tenant’s patrons and customers of educational training;
professional conferences and summits; research and other purposes reasonably
necessary or appropriate for the business of Tenant (collectively, the
“Permitted Use”). Tenant shall not use the Leased Premises, the Property or the
Common Areas for purposes other than the Permitted Use without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.
6.2    Prohibition of Certain Activities or Uses. Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises, the Property or the Common Areas which is prohibited by this Lease or
will, in any way or to any extent:
(a)    adversely affect any fire, liability, or other insurance policy carried
with respect to the Building, the Improvements, the Common Areas, the Property,
or any of the contents of the foregoing (except with Landlord’s express written
permission, which will not be unreasonably withheld, but which may be contingent
upon Tenant’s agreement to bear any additional costs, expenses or liability for
risk that may be involved);
(b)    obstruct, interfere with any right of, or injure or annoy any other
tenant or occupant of the Building, the Common Areas, the Improvements, or the
Property;
(c)    conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency, or authority (whether existing or
enacted as promulgated in the future, known or unknown, foreseen or unforeseen);
(d)    adversely overload the floors or otherwise damage the structural
soundness of the Leased Premises or the Building, or any part thereof (except
with Landlord’s express written permission, which will not be unreasonably
withheld, but which may be contingent upon Tenant’s agreement to bear any
additional costs, expenses, or liability for risk that may be involved); or
(e)    take any action which causes a violation of any restrictive covenants or
any other instrument of record applying to the Property.
6.3    Affirmative Obligations with Respect to Use
(a)    Tenant will (i) comply with all governmental laws, ordinances,
regulations, and requirements, now in force or which hereafter may be in force,
of any lawful governmental body or authorities having jurisdiction over the
Leased Premises; (ii) keep the Leased Premises and every part thereof in a
clean, neat, and orderly condition, free of objectionable noise, odors, or
nuisances; (iii) in all respects and at all times fully comply with all health
and policy regulations; and (iv) not suffer, permit, or commit any waste.
(b)    As of the Rent Commencement Date, Landlord represents and warrants that
the Building, Improvements and Common Areas (excluding any Tenant Improvements
constructed by Tenant) comply with all applicable law, whether now or hereafter
in effect, including the Americans with Disabilities Act of 1990 (“ADA”) and all
other applicable laws relating to persons with disabilities, and all rules and
regulations which may be promulgated thereunder from time to time and whether
relating to barrier removal, providing auxiliary aids and services, except for
the Tenant Improvements (as defined in the Work Letter) or other alterations to
the Leased Premises made by Tenant. At all times during the term hereof, Tenant
shall, at Tenant’s sole cost and expense, comply with all statutes, ordinances,
laws, orders, rules, regulations, and requirements of all applicable federal,
state, county, municipal and other agencies or authorities, now in effect or
which may hereafter become effective, which shall impose any duty upon Landlord
or Tenant with respect to the use, occupation or alterations of the Leased
Premises (including, without limitation, all applicable requirements of the ADA
and all other applicable laws relating to persons with disabilities, and all
rules and regulations which may be promulgated thereunder from time to time and
whether relating to barrier removal, providing auxiliary aids and services or
otherwise) and upon request of Landlord shall deliver evidence thereof to
Landlord. Except for the costs associated with the Tenant Improvements and any
alterations to the Leased Premises made by Tenant, the cost of Landlord’s
obligation to comply with applicable law and the ADA will be the responsibility
of Landlord and, except with respect to changes in applicable law and the ADA
after the Rent Commencement Date with which Landlord is required by law to
comply, not included in Common Area Expenses or charged to Tenant.
6.4    Suitability. Tenant acknowledges that except as expressly set forth in
this Lease, neither Landlord nor any other person has made any representation or
warranty with respect to the Leased Premises or any other portion of the
Building, the Common Areas, or the Improvements and that no representation has
been made or relied on with respect to the suitability of the Leased Premises or
any other portion of the Building, the Common Areas, or Improvements for the
conduct of Tenant’s business. The Leased Premises, Building, and Improvements
(and each and every part thereof) shall be deemed to be in satisfactory
condition except for punch-list items or warranty repairs delivered in
connection with the Work Letter.
6.5    Taxes. Tenant shall pay all taxes, assessments, charges, and fees which
during the term hereof may be imposed, assessed, or levied by any governmental
or public authority against or upon Tenant’s use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant and on the
value of leasehold improvements to the extent that the same exceeds Building
allowances.
VII.
UTILITIES AND SERVICE    

7.1    Obligations of Landlord. During the Term, Landlord agrees to cause to be
furnished to the Leased Premises the following utilities and services, the cost
and expense of which shall be included in Common Area Expenses except to the
extent any such utilities are separately metered or sub-metered and billed
directly to Tenant as permitted hereunder:
(a)    Telephone and internet connection, but not including telephone stations
and equipment and service (it being expressly understood and agreed that Tenant
shall be responsible for the ordering and installation of telephone lines and
equipment which pertain to the Leased Premises).
(c)    Subject to Tenant’s obligations under Section 7.2, heat and
air‑conditioning necessary to maintain the Leased Premises between 68 degrees
Fahrenheit to 78 degrees Fahrenheit subject however to any limitations imposed
by any government agency. Fresh air levels shall be maintained in accordance
with ASHRAE-62 -1989 standards (or current as of the date of this Lease)
(ventilation for acceptable indoor air quality). The Landlord shall also provide
adequate thermal environmental comfort and air velocity limits in accordance
with ASHRAE-55 (or current as of the date of this Lease).
(d)    Janitorial service in accordance with Exhibit “I”.
(e)    A card-access security system with card readers at all exterior Building
entries and exits, all elevators, and all fire stairway entries and exits.
Landlord shall furnish Tenant, at Landlord’s expense, with one (1) access card
per employee at the time of the Commencement Date, and at Tenant’s expense with
such additional keys and access cards as Tenant may request, to unlock or allow
access to the Building and each corridor door entering the Leased Premises. Upon
the expiration or termination of the Term, Tenant shall surrender all such keys
and access cards to Landlord.
(f)    Snow removal service.
(g)    Landscaping and grounds keeping service.
(h)    Elevator service.
7.2    Tenant’s Obligations. Tenant shall arrange for and shall pay the entire
cost and expense of all telephone stations, equipment and use charges, electric
light bulbs and all other materials and services not expressly required to be
provided and paid for pursuant to the provisions of Section 7.1 above. Without
limiting the generality of the foregoing, Tenant shall be responsible for
directly paying to the applicable provider for all utilities serving the Leased
Premises, including, without limitation, all electricity, water, gas, and sewer,
and such costs shall not be included as Common Area Expenses.
7.3    INTENTIONALLY DELETED.
7.4    Limitation on Landlord’s Liability    . Landlord shall not be liable for
any failure to provide or furnish any of the foregoing utilities or services if
such failure was reasonably beyond the control of Landlord and Tenant shall not
be entitled to terminate this Lease or to effectuate any abatement or reduction
of rent by reason of any such failure; provided if the failure is within
Landlord’s reasonable control and not caused by acts or omissions of Tenant or
any Tenant Related Party, and such failure continues for a period of more than
three (3) consecutive business days, Tenant shall receive a proportionate
abatement of Rent to the extent of such interruption for each day such failure
continues and until such utilities or services are restored. In no event shall
Landlord be liable for loss or injury to persons or property, however arising or
occurring, in connection with or attributable to any failure to furnish such
utilities or services even if within the control of Landlord.
VIII.
MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

8.1    Maintenance and Repairs by Landlord. Landlord shall maintain or cause to
be maintained in good order, condition, and repair the Building, the Common
Areas, and the Improvements, including all structural components of the
Building, utility lines and all Building systems, as well as the Tenant
Amenities and the Hillside Amenities (as defined in the Work Letter) and all
non-public roads and access points to the Leased Premises owned by Landlord. If
Landlord is required to repair or replace any damage to the Building, the Common
Areas, the Improvements, or the Leased Premises occasioned by the willful or
negligent acts of Tenant or the Tenant Related Parties (as defined in Section
10.1 below), Landlord shall perform such repairs at Tenant’s sole cost and
expense, and which amounts Landlord shall be reimbursed by Tenant within ten
(10) days of Landlord’s delivery of written demand for the same. Landlord agrees
to perform its maintenance obligation hereunder in accordance with commercially
reasonable management standards utilized for other comparable office buildings
in the Salt Lake County, Utah area. In the event Landlord fails to perform its
maintenance obligations under this Section 8.1 with respect to the Building or
Property (excluding any obligations related to the repair of the roof or any
structural portions of the Building), and such failure continues beyond thirty
(30) days (or two (2) business days in the case of an emergency threatening
injury to persons or material damage to property) following written notice of
such failure from Tenant to Landlord, Tenant shall have the option to perform
Landlord’s maintenance obligations on behalf of Landlord. All out-of-pocket
documented and reasonable costs and expense incurred by Tenant in performing
Landlord’s maintenance obligations as permitted herein shall be applied as a
credit against future installments of Basic Annual Rent, in an amount not to
exceed twenty-five percent (25%) of any one installment of Basic Annual Rent,
until the amount of such out-of-pocket costs and expense of Tenant shall be
applied in full. Notwithstanding anything to the contrary in this Lease, Tenant
shall have the right, upon prior written notice to Landlord, to self-manage or
hire a third-party manager to manage or maintain any item which Landlord is
obligated to manage or maintain under this Lease except the following items: (i)
the Building’s elevators and related systems; (ii) mechanical, electrical,
plumbing or life safety systems of the Building; (iii) the structural components
of the Building, and (iv) any other component of the Property which would be a
capital repair, including, without limitation, the roof. In the event Tenant
exercises its right to self-manage or hire a third-party manager for any of the
items permitted herein, the cost and expense of such item shall be paid directly
by Tenant and shall not be included in Common Area Expenses; provided, however,
in the event Tenant fails to manage or maintain an item as required by this
Lease following its election to manage or maintain such item, and such failure
continues for thirty (30) days, Landlord may resume maintenance or repair of
such item as a Common Area Expense, and Tenant’s right to self-manage or hire a
third-party manager as set forth in this Section 8.1 shall forever terminate.
8.2    Maintenance and Repairs by Tenant. Except as otherwise the obligation of
Landlord under this Lease, Tenant, at Tenant’s sole cost and expense and without
prior demand being made, shall maintain the interior of Leased Premises in good
order, condition and repair, and will be responsible for the painting,
carpeting, or other interior design work of the Leased Premises beyond the
initial construction phase as specified in Section 2.3 and Exhibit “C” of this
Lease and shall maintain all equipment and fixtures installed by Tenant. Tenant
shall in a good and workmanlike manner repair or replace any damage to the
Building, the Common Areas, the Improvements, or the Leased Premises occasioned
by the willful or negligent acts of Tenant or the Tenant Related Parties.
8.3    Alterations. Except as set forth on Exhibit “C” attached hereto, Tenant
shall not without first obtaining Landlord’s written approval: (a) make or cause
to be made any alterations, additions, or improvements to the Leased Premises
(collectively, “Alterations”) (b) install or cause to be installed any fixtures,
signs, floor coverings, interior or exterior lighting, plumbing fixtures, shades
or awnings; or (c) make any other Alterations to the Leased Premises without
first obtaining Landlord’s written approval, except for interior non-structural
Alterations to the Leased Premises, which shall not require Landlord’s consent,
so long as (y) such non-structural Alterations do not directly or materially,
adversely affect the Building’s mechanical, electrical, plumbing or life safety
systems, and (z) the costs for such non-structural Alterations do not exceed One
Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate in any twelve (12)
month period. The foregoing notwithstanding, if the proposed Alterations are, in
Landlord’s reasonable judgment, likely to affect the structure of the Building
or the electrical, plumbing, life safety or HVAC systems or otherwise adversely
impact the value of the Building, such consent may be withheld at the sole and
absolute discretion of Landlord; except for the foregoing, Landlord’s approval
shall not be unreasonably withheld. Tenant shall present to Landlord plans and
specifications for all Alterations at the time approval is sought. In the event
Landlord consents to the making of any Alterations to the Leased Premises by
Tenant, the same shall be made by Tenant at Tenant’s sole cost and expense. All
such work shall be done only by contractors or mechanics approved by Landlord,
which approval shall not be unreasonably withheld. All such work with respect to
any Alterations shall be done lien free and in a good and workmanlike manner and
diligently prosecuted to completion such that, except as absolutely necessary
during the course of such work, the Leased Premises shall at all times be a
complete operating unit. In performing such work, Tenant shall at all times
comply with all provisions of this Lease, including, without limitation, Section
14.2 of this Lease. Any such Alterations shall be performed and done strictly in
accordance with all laws and ordinances relating thereto and in compliance with
all matters of record. In performing the work or any such Alterations Tenant
shall have the same performed in such a manner as not to obstruct access to any
portion of the Building. Any Alterations to or of the Leased Premises,
including, but not limited to, wallcovering, paneling, and built‑in cabinet
work, but excepting movable furniture and equipment, shall become a part of the
realty and shall be surrendered with the Leased Premises; provided, however,
that Tenant shall be obligated in all cases to remove any Alterations which
constitute Specialty Alterations (defined below) that Landlord does not
otherwise agree in writing may be surrendered with the Leased Premises. Any
Specialty Alterations that Tenant is required to remove upon the expiration or
earlier termination of this Lease shall be removed at Tenant’s sole expense, and
Tenant shall, at Tenant’s expense, promptly repair any damage to the Leased
Premises or the Building caused by such removal. As used herein, “Specialty
Alterations” shall mean any Alteration that is not a general office improvement,
including, but not limited to improvements which (i) perforate, penetrate or
require reinforcement of a floor slab (including, without limitation, interior
stairwells or high-density filing or racking systems), (ii) consist of the
installation of a raised flooring system, (iii) consist of the installation of a
vault or other similar device or system intended to secure the Leased Premises
or a portion thereof in a manner that exceeds the level of security necessary
for ordinary office space, (iv) involve material plumbing connections (such as,
for example but not by way of limitation, kitchens, saunas, showers, and
executive bathrooms outside of the Building core and/or special fire safety
systems), (v) consist of the dedication of any material portion of the Leased
Premises to non-office usage (such as a cafeteria, bicycle storage rooms or
kitchens), (vi) can be seen from outside the Leased Premises, (vi) require
changes to a floor or ceiling, including an internal stairway or atrium area;
provided that an open ceiling will not be a Specialty Alteration.
8.4    Landlord’s Access to Leased Premises. Landlord shall have the right to
place, maintain, and repair all utility equipment of any kind in, upon, and
under the Leased Premises as may be necessary for the servicing of the Leased
Premises and other portions of the Building. Upon providing at least twenty-four
(24) hours’ notice to Tenant, except in the event of an emergency, in which
event no notice shall be required, Landlord shall also have the right to enter
the Leased Premises at all times to inspect or to exhibit the same to
prospective purchasers, mortgagees, tenants, and lessees (but in the case of
prospective tenants or lessees, only during the last twelve (12) months of the
Term), and to make such repairs, additions, alterations, or improvements as
Landlord may deem desirable. Landlord shall be allowed to take all material upon
said Leased Premises that may be required for such repairs, alterations
additions or improvements, without the same constituting an actual or
constructive eviction of Tenant in whole or in part, the rents reserved herein
shall in no wise abate while said work is in progress by reason of loss or
interruption of Tenant’s business or otherwise, and Tenant shall have no claim
for damages; provided, however, Landlord shall use commercially reasonable
efforts to not interfere with Tenant’s operations in the Leased Premises and to
perform such work in a timely and reasonable manner. During the six (6) month
period prior to expiration of this Lease or of any renewal term, Landlord may
place upon the Leased Premises “For Lease” or “For Sale” signs which Tenant
shall permit to remain thereon. Landlord shall at all times use good faith
efforts to minimize any interfere with or interruption of Tenant’s business or
its use and enjoyment of the Leased Premises in connection with the exercise of
any of the foregoing rights.
IX.
ASSIGNMENT

9.1    Definitions. As used in this Lease:
(a)    “Pledge” means to pledge, encumber, mortgage, assign (whether as
collateral or absolutely) or otherwise grant a lien or security interest in this
Lease or any portion of the Leased Premises as security for, or to otherwise
assure, performance of any obligation of Tenant or any other person.
(b)    “Sublease” means to lease or enter into any other form of agreement with
any other person, whether written or oral, which allows that person or any other
person to occupy or possess any part of the Leased Premises for any period of
time or for any purpose.
(c)    “Transfer” means to sell, assign, transfer, exchange or otherwise dispose
of or alienate any interest of Tenant in this Lease, whether voluntary or
involuntary or by operation of law including, without limitation: (i) any such
Transfer by death, incompetency, foreclosure sale, deed in lieu of foreclosure,
levy or attachment; (ii) if Tenant is not a human being, any direct or indirect
Transfer of fifty percent (50%) or more of any one of the voting, capital or
profits interests in Tenant; and (iii) if Tenant is not a human being, any
Transfer of this Lease from Tenant by merger, consolidation, transfer of assets,
or liquidation or any similar transaction under any law pertaining to
corporations, partnerships, limited liability companies or other forms of
organizations.
9.2    Transfers, Subleases and Pledges Prohibited. Subject to Sections 9.3, 9.5
and 9.6, except with the prior written consent of Landlord in each instance,
Tenant shall not Transfer or Pledge this Lease, or Sublease or Pledge all or any
part of the Leased Premises. Consent of Landlord to any of the actions described
in the previous sentence shall be deemed granted and delivered only if obtained
strictly in accordance with and pursuant to the procedure set forth in Section
9.3 of this Lease and is memorialized in a writing signed by Landlord that
refers on its face to Section 9.3 of this Lease. Any other purported Transfer,
Sublease or Pledge shall be null and void, and shall constitute a default under
this Lease which, at the option and election of Landlord exercisable in writing
at its sole discretion, shall result in the immediate termination of this Lease;
provided, if Landlord does not terminate this Lease, it may exercise any other
remedies available to it under this Lease or at law or equity. Consent by
Landlord to any Transfer, Sublease or Pledge shall not operate as a waiver of
the necessity for consent to any subsequent Transfer, Sublease or Pledge, and
the terms of Landlord’s written consent shall be binding upon any person holding
by, under, or through Tenant. Landlord’s consent to a Transfer, Sublease or
Pledge shall not relieve Tenant from any of its obligations under this Lease,
all of which shall continue in full force and effect notwithstanding any
assumption or agreement of the person to whom the Transfer, Sublease or Pledge
pertains.
9.3    Consent of Landlord Required:
(a)    If Tenant proposes to make any Transfer, Sublease or Pledge it shall
immediately notify Landlord in writing of the details of the proposed Transfer,
Sublease or Pledge, and shall also immediately furnish to Landlord sufficient
written information and documentation required by Landlord to allow Landlord to
assess the business to be conducted in the Leased Premises by the person to whom
the Transfer, Sublease or Pledge is proposed to be made, the financial condition
of such person and the nature of the transaction in which the Transfer, Sublease
or Pledge is to occur. If Landlord determines that the information furnished
does not provide sufficient information, Landlord may demand that Tenant provide
such additional information as Landlord may reasonably require in order to
evaluate the proposed Transfer, Assignment or Pledge.
(b)    Except in the event of a Permitted Transfer to a Permitted Transferee,
Landlord shall have the absolute right to reject any proposed Transfer, Sublease
or Pledge under any of the following circumstances:
(i)    If, as a result of the Transfer, Sublease or Pledge, Landlord or the
Leased Premises would be subject to compliance with any law, ordinance,
regulation or similar governmental requirement to which Landlord or the Leased
Premises were not previously subject.
(ii)    A Transfer, Sublease or Pledge to any other person which is the landlord
or sublandlord under any leases or subleases for office space within a ten (10)
mile radius of the Leased Premises.
(iii)    A Transfer, Sublease or Pledge to any other person which at that time
has an enforceable lease for any other space in the Building or any prospective
tenant with whom Landlord has, in the prior twelve (12) months negotiated with
to lease space in the Building.
(iv)    A sublease of less than all of the Leased Premises where the
configuration or location of the subleased premises might reasonably be
determined by Landlord to have any adverse effect on the ability of Landlord to
lease remainder of the Leased Premises if Landlord were to terminate this Lease
but agree to be bound by the Sublease.
(v)    The person to whom the Transfer, Sublease or Pledge is to be made will
not agree in writing to be bound by the terms and conditions of this Lease;
provided that this Lease shall not be enforceable against a person to whom this
Lease or Leased Premises is to be Pledged until after the foreclosure or other
realization upon its lien or security interest.
(vi)    The financial condition of the person to whom the Transfer, Sublease or
Pledge is to be made is not satisfactory to Landlord.
(c)    Except as set forth in Section 9.3(b), Landlord’s consent shall not be
unreasonably withheld, provided that: (i) Tenant promptly provides to Landlord
all information requested by Landlord pursuant to Section 9.3(a) in the event of
a requested Transfer, Landlord determines that such information is sufficient to
allow Landlord to accurately evaluate the financial condition of the person to
whom the Transfer, Sublease or Pledge is to be made; and (ii) Tenant and the
person to whom the Transfer, Sublease or Pledge is to be made agree in writing
to all of the rights of Landlord set forth in Section 9.4.
9.4    Landlord’s Right in Event of Assignment or Sublease.
(a)    If Landlord consents in writing to any Transfer or any Sublease, Landlord
may collect rent and other charges and amounts due under this Lease from the
person to whom the Transfer was made or under the sublease from any person who
entered into the Sublease, and Landlord shall apply all such amounts collected
to the rent and other charges to be paid by Tenant under this Lease. If Landlord
consents in writing to any Pledge of this Lease or any portion of the Leased
Premises, and the person to whom the Pledge was made forecloses or otherwise
realizes upon any interest in this Lease or in any portion of the Leased
Premises, Landlord may collect rent and other charges and amounts due under this
Lease from such person, and Landlord shall apply the amount collected to the
rent and other charges and amounts to be paid by Tenant under this Lease. Such
collection, however, shall not constitute consent or waiver of the necessity of
written consent to such Transfer, Sublease or Pledge, nor shall such collection
constitute the recognition of such person or any other person as the “Tenant”
under this Lease.
(b)    In the event that any rent or additional consideration payable after a
Transfer exceed the rents and additional consideration payable under this Lease,
Landlord and Tenant shall share equally in the amount of any excess payments or
consideration. In the event that the rent and additional consideration payable
under a Sublease exceed the rents and other consideration payable under this
Lease (prorated to the space being subleased pursuant to the Sublease), Landlord
and Tenant shall share equally in the amount of any excess payments or
consideration.
(c)    In the event that Tenant shall request that Landlord consent to a
Transfer, Sublease or Pledge, Tenant and/or the person to whom the Transfer,
Sublease or Pledge was made shall pay to Landlord reasonable legal fees and
costs, not to exceed $5,000.00, incurred in connection with processing of
documents necessary to effect the Transfer, Sublease or Pledge.
9.5    Permitted Transfer or Sublease. Notwithstanding anything in this Lease to
the contrary, Tenant shall have the right, without the prior consent of
Landlord, to assign this Lease or sublet the whole or any part of the Leased
Premises (a “Permitted Transfer”) to a corporation or entity (a “Related
Entity”) which: (i) is Tenant’s parent organization or is an affiliate of Tenant
or Tenant’s parent organization, or (ii) is a wholly-owned subsidiary of Tenant
or Tenant’s parent organization, or (iii) is an organization of which Tenant or
Tenant’s parent owns in excess of fifty percent (50%) of the outstanding capital
stock or has in excess of fifty percent (50%) ownership or control interest,
(iv) is the result of a consolidation, merger or reorganization with Tenant
and/or Tenant’s parent organization, (v) is the transferee of substantially all
of Tenant’s assets; (vi) the sale of ownership interest in Tenant or its owner,
parent or affiliates on a nationally recognized public exchange market; or (vii)
is an entity under common control or common management control with Tenant
(each, a “Permitted Transferee”); provided that (y) if the Permitted Transfer
described under section (v) above occurs before the Rent Commencement Date, the
ratio between the combined Basic Annual Rent and Additional Rent (under this
Lease and the Adjacent Lease) and the Permitted Transferee’s GAAP revenue
(defined below) for the previous calendar year is equal to or less than six and
one-half percent (6.5%); or (z) if the Permitted Transfer described in
subsection (v) above occurs on or after the Rent Commencement Date, the combined
Basic Annual Rent and Additional Rent (under this Lease and the Adjacent Lease)
is no more than 5% of the Permitted Transferee’s GAAP revenue for the trailing
12 months. As used herein, “GAAP revenue” means actual revenue calculated
according to generally accepted accounting principles, consistently applied, for
the prior calendar year.
In connection with a Permitted Transfer, Tenant shall (i) give Landlord fifteen
(15) days prior written notice of such Permitted Transfer, (ii) deliver to
Landlord copies of (x) an assignment and assumption of this Lease (in the case
of a Transfer of the Lease), which shall be in form and substances satisfactory
to Landlord in its reasonable discretion, and (y) the Sublease, which shall be
subject and subordinate to this Lease, and (iii) deliver such additional
evidence as Landlord may reasonably request to evidence that such Transfer is a
Permitted Transfer.
9.6    Permitted Pledge. Notwithstanding the foregoing in this Article 9, Tenant
may at any time encumber or pledge its interest in any and all of Tenant’s
furnishings, property, equipment or trade fixtures situated on the Leased
Premises (a “Personal Property Security Interest”). Within thirty (30) days
following request in writing from a lender of Personal Property Security
Interest, Landlord shall execute, acknowledge and deliver such documents as such
Personal Property Lender may reasonably request, and as may be reasonably
acceptable to Landlord. Notwithstanding the foregoing, any such lien held by a
Personal Property Lender, shall not extend to either Tenant’s leasehold interest
in the Leased Premises or the ownership interest of Landlord in and to the
Leased Premises and shall be subordinate and inferior to the liens on the Leased
Premises created by any mortgages in favor of any Landlord’s lender. Tenant’s
rights granted in this Section shall apply notwithstanding any terms of this
Lease expressly or by implication to the contrary, and the exercise of such
rights shall not constitute a default under this Lease.
X.    INDEMNITY AND HAZARDOUS MATERIALS    
10.1    Indemnity.
(a)    Subject to the provisions of Section 11.5 below and to the fullest extent
permitted by law, Tenant shall protect, defend, indemnify and hold harmless
Landlord and its affiliates against and from any and all claims, demands,
actions, losses, damages, orders, judgments, and any and all costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs of
litigation), resulting from or incurred by Landlord or any affiliate of Landlord
on account of any of the following: (i) the use of the Leased Premises by Tenant
or by its agents, contractors, employees, servants, invitees, licensees or
concessionaires (the “Tenant Related Parties”), (ii) the conduct of its business
or profession, or any other activity permitted or suffered by Tenant or the
Tenant Related Parties within the Leased Premises; or (iii) any breach by Tenant
of this Lease. Tenant shall defend all suits brought upon such claims and pay
all costs and expenses incidental thereto. Notwithstanding the foregoing,
Landlord shall have the right, at its option, to participate in the defense of
any such suit without relieving Tenant of any obligation hereunder.
(b)    To the fullest extent permitted by law, Landlord shall protect, defend,
indemnify and hold harmless Tenant and Tenant Related Parties against and from
any and all claims, demands, actions, losses, damages, orders, judgments, and
any and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and costs of litigation), resulting from or incurred by Tenant
or any Tenant Related Parties on account of the following: (i) the gross
negligence or intentional misconduct of Landlord or its affiliates, agents,
contractors, employees, servants, licensees or concessionaires (the “Landlord
Related Parties”) on the Property; and (ii) any breach by Landlord of this Lease
including the breach of any representation or warranty of Landlord contained in
this Lease. Further, Landlord shall defend all suits brought upon such claims
and pay all costs and expenses incidental to such defense. In no event shall
either party be liable to the other for consequential, special or punitive
damages.
10.2.    Notice. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Leased Premises or in the Building of which the Leased Premises
are a part or of defects therein or in any fixtures or equipment.
10.3    Environmental Indemnification.
(a)    Tenant’s Indemnity. In addition to and without limiting the scope of any
other indemnities provided under this Lease, Tenant shall indemnify, defend
(with counsel reasonably acceptable to Landlord) and hold harmless Landlord from
and against any and all demands, losses, costs, expenses, damages, bodily
injury, wrongful death, property damage, claims, third party cross-claims,
charges, actions, lawsuits, liabilities, obligations, penalties, investigation
costs, removal costs, response costs, remediation costs, natural resources
damages, governmental administrative actions, and reasonable attorneys’ and
consultants’ fees and out-of-pocket expenses arising out of, directly or
indirectly, in whole or in part, or relating to (i) the release of Hazardous
Materials (as defined in Section 10.4 below) by Tenant or the Tenant Related
Parties, (ii) the violation of any Hazardous Materials laws by Tenant or the
Tenant Related Parties, or (iii) the use, storage, generation or disposal of
Hazardous Materials in, on, about, or from the Leased Premises, the Property or
the Common Areas by Tenant or the Tenant Related Parties (the items listed in
clauses (i) through and including (iii) being referred to herein individually as
a “Tenant Release” and collectively as the “Tenant Releases”).
(b)    Landlord’s Indemnity. Landlord shall indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold harmless Tenant from and against any
and all demands, losses, costs, expenses, damages, bodily injury, wrongful
death, property damage, claims, third-party cross-claims, charges, action,
lawsuits, liabilities, obligations, penalties, investigation costs, removal
costs, response costs, remediation costs, natural resources damages,
governmental administrative actions, and reasonable attorneys’ and consultants’
fees and out-of-pocket expenses arising out of, directly or indirectly, in whole
or in part, or relating to (i) the release of Hazardous Materials (as defined in
Section 10.4 below) by Landlord or the Landlord Related Parties, (ii) the
violation of any Hazardous Materials laws by Landlord or the Landlord Related
Parties, (iii) the use, storage, generation or disposal of Hazardous Materials
in, on, about, or from the Leased Premises, the Property or the Common Areas by
Landlord or the Landlord Related Parties; or (iv) Hazardous Materials existing
on the Property as of the Commencement Date (the items listed in clauses (i)
through and including (iv) being referred to herein individually as a “Landlord
Release” and collectively as the “Landlord Releases”).
10.4    Definition of Hazardous Materials. The term “Hazardous Materials” shall
mean any substance:
(a)    which is flammable, explosive, radioactive, toxic, corrosive, infectious,
carcinogenic, mutagenic, or otherwise hazardous and which is or becomes
regulated by any governmental authority, agency, department, commission, board
or instrumentality of the United States, or the state in which the Property is
located or any political subdivision thereof;
(b)    which contains asbestos, organic compounds known as polychlorinated
biphenyls; chemicals known to cause cancer or reproductive toxicity or
petroleum, including crude oil or any fraction thereof; or which is or becomes
defined as a pollutant, contaminant, hazardous waste, hazardous substance,
hazardous material or toxic substance under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901-6992k; the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9657; the
Hazardous Materials Transportation Authorization Act of 1994, 49 U.S.C. §§
5101-5127; the Clean Water Act, 33 U.S.C. §§ 1251-1387; the Clean Air Act, 42
U.S.C. §§ 7401-7671q; the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f to 300j-26; the Emergency
Planning and Community Right-To-Know Act of 1986, 42 U.S.C. §§ 11001-11050; and
title 19, chapter 6 of the Utah Code, as any of the same have been or from time
to time may be amended; and any similar federal, state and local laws, statutes,
ordinances, codes, rules, regulations, orders or decrees relating to
environmental conditions, industrial hygiene or Hazardous Materials on the
Leased Premises, the Property or the Common Areas, including all
interpretations, policies, guidelines and/or directives of the various
governmental authorities responsible for administering any of the foregoing, now
in effect or hereafter adopted, published and/or promulgated (“Environmental
Laws”);
(c)    the presence of which on the Leased Premises, the Property or the Common
Areas requires investigation or remediation under any federal, state, or local
statute, regulation, ordinance, order, action, policy, or common law; or
(d)    the presence of which on the Leased Premises, the Property or the Common
Areas causes or threatens to cause a nuisance on the Property or to adjacent
properties or poses or threatens to pose a hazard to the health and safety of
persons on or about the Property.
10.5    Use of Hazardous Materials. Tenant shall not, and shall not permit any
Tenant Related Parties to use, store, generate, release, or dispose of Hazardous
Materials in, on, about, or from the Leased Premises, the Property or the Common
Areas except those typically used in an office building and otherwise in full
compliance with Environmental Laws. Landlord shall not, and shall not permit any
Landlord Related Party to, use, store, generate, release, or dispose of
Hazardous Materials in, on, about, or from the Leased Premises, the Property or
the Common Areas except those typically used in an office building and otherwise
in full compliance with Environmental Laws.
10.6    Release of Hazardous Materials. If Tenant discovers that any spill,
leak, or release of any quantity of any Hazardous Materials has occurred on, in
or under the Leased Premises, the Property or the Common Areas in violation of
Laws, Tenant shall promptly notify Landlord. In the event such release is a
Tenant Release, Tenant shall (or shall cause others to) promptly and fully
investigate, cleanup, remediate and remove all such Hazardous Materials as may
remain and so much of any portion of the environment as shall have become
contaminated, all in accordance with applicable government requirements, and
shall replace any removed portion of the environment (such as soil) with
uncontaminated material of the same character as existed prior to contamination.
In the event such release is caused by Landlord or a Landlord Related Party,
Landlord shall (or shall cause others to) promptly and fully investigate,
cleanup, remediate and remove all such Hazardous Materials as may remain and so
much of any portion of the environment as shall have become contaminated, all in
accordance with applicable government requirements, and shall replace any
removed portion of the environment (such as soil) with uncontaminated material
of the same character as existed prior to contamination. Within twenty (20) days
after any such spill, leak, or release, the party responsible for the
remediation of such release shall give the other party a detailed written
description of the event and of such responsible party’s investigation and
remediation efforts to date. Within twenty (20) days after receipt, such
responsible party shall provide the other party with a copy of any report or
analytical results relating to any such spill, leak, or release. In the event of
a release of Hazardous Material in, on, or under the Leased Premises, the
Property or the Common Areas by the Tenant Related Parties, Tenant shall not be
entitled to an abatement of Rent during any period of abatement.
10.7     Release of Landlord; Representation and Warranty of Landlord. Landlord
shall not be responsible or liable at any time for any loss or damage to
Tenant’s personal property or to Tenant’s business, including any loss or damage
to either the person or property of Tenant or Tenant Related Parties that may be
occasioned by or through the acts or omissions of persons occupying adjacent,
connecting, or adjoining space. Tenant shall store its property in and shall use
and enjoy the Leased Premises and all other portions of the Building and
Improvements at its own risk, and, subject to the provisions of Section 10.1(b)
and 10.3(b), hereby releases Landlord, to the fullest extent permitted by law,
from all claims of every kind resulting in loss of life, personal or bodily
injury, or property damage. Except as set forth in any documents and reports
delivered to Tenant, or as otherwise disclosed to Tenant in writing, Landlord
represents and warrants to Tenant that, to Landlord’s knowledge as of the date
hereof, there are no Hazardous Materials on the Property, the Common Areas,
Building, or Improvements, in violation of Environmental Laws.
XI.
INSURANCE     

11.1    Insurance on Tenant’s Personal Property and Fixtures. At all times
during Term, Tenant shall keep in force at its sole cost and expense with
insurance companies acceptable to Landlord, hazard insurance on an “all-risk
type” or equivalent policy form, and shall include fire, theft, vandalism, and
malicious mischief. Coverage shall be equal to 100% of the Replacement Cost
value of Tenant’s contents, fixtures, furnishings, equipment, and all
improvements or additions made by Tenant to the Leased Premises. The deductible
under such insurance coverage shall not exceed $25,000.00. Such policy shall
name Landlord as a Loss Payee to the extent Landlord has an insurable interest
in Tenant’s fixtures, furnishings, equipment and improvements. The policy shall
provide that such policy not be cancelled without first giving Tenant thirty
(30) days written notice. Tenant will promptly provide notice to Landlord of any
cancellation.
11.2    Property Coverage. At all times during the Term, Landlord shall obtain
and maintain in force an “all-risk type” or equivalent policy form, and shall
include fire, theft, extended coverages, vandalism, and malicious mischief on
the Building during the Term and any extension thereof. Landlord may obtain, at
Landlord’s discretion, coverage for flood and earthquake if commercially
available at reasonable rates. Such insurance shall also include coverage
against loss of rental income.
11.3    Automobile. At all times during the Term, Tenant shall maintain
Commercial Automobile Liability insurance with limits of not less than One
Million Dollars ($1,000,000) for any one accident and shall include owned, hired
and non-owned automobiles.
11.4    Liability Insurance. During the Term and at its sole cost and expense,
Tenant shall keep in full force and effect with insurance companies with an A.M.
Best rating not less than A-VII a policy of Commercial General Liability
Insurance with limits of not less than $2,000,000 each Occurrence and $5,000,000
General Aggregate, which may be achieved through a combination of primary and
excess insurance policies. The policy shall apply to the Leased Premises and all
operations of Tenant’s business. Such policy shall include Landlord as
Additional Insured and shall provide that coverage for the Additional Insured is
primary and not contributory with other insurance. The policy shall provide that
such policy not be cancelled without first giving Tenant thirty (30) days
written notice. Tenant shall promptly notify Landlord of such notice of
termination. Tenant shall at all times during the Term provide Landlord with
evidence of current insurance coverage. All public liability, property damage,
and other liability policies shall be written as primary policies, not
contributing with coverage which Landlord may carry. All such policies shall
contain a provision that Landlord, although named as an insured, shall
nevertheless be entitled to recover under said policies for any loss occasioned
to it, its servants, agents, and employees by reason of the negligence of
Tenant.
11.5    Waiver of Subrogation. Landlord and Tenant hereby waive all rights to
recover against each other, against any other tenant or occupant of the
Building, and against each other’s officers, directors, shareholders, partners,
joint venturers, employees, agents, customers, invitees or business visitors or
of any other tenant or occupant of the Building, for any loss or damage arising
from any cause covered by any insurance carried by the waiving party, to the
extent that such loss or damage is actually covered. Landlord and Tenant each
covenant that at the Commencement Date of the Lease Term hereof, their
respective insurance policies will contain waiver of subrogation endorsements.
11.6    Worker’s Compensation. Upon the commencement of physical activity on the
Leased Premises by Tenant, Worker’s Compensation insurance having limits not
less than those required by applicable law, and covering all persons employed by
Tenant, including volunteers, in the conduct of its operations on the Leased
Premises, together with employer’s liability insurance coverage in the amount of
at least One Million Dollars ($1,000,000) each accident for bodily injury by
accident; One Million Dollars ($1,000,000) each employee for bodily injury by
disease; and One Million Dollars ($1,000,000) policy limit for bodily injury by
disease.
XII.
DESTRUCTION

If the Leased Premises are partially damaged by any casualty which is insured
against under any insurance policy maintained by Landlord, Landlord shall, to
the extent of and upon receipt of, the insurance proceeds, repair the portion of
the improvements constructed by Landlord pursuant to the Work Letter, if any,
damaged by such casualty. Until such repair is complete, the Basic Annual Rent
and Additional Rent shall be abated proportionately as to that portion of the
Leased Premises rendered untenantable. Notwithstanding the foregoing, if any of
the following occur: (a) the Leased Premises by reason of such occurrence are
rendered wholly untenantable, (b) the Leased Premises should be damaged as a
result of a risk which is not covered by insurance, (c) the Leased Premises
should be damaged in whole or in substantial part during the last six (6) months
of the Term or of any renewal hereof, (d) the Leased Premises or the Building
(whether the Leased Premises are damaged or not) should be damaged to the extent
of fifty percent (50%) or more of the then‑monetary value thereof, or (e) the
proceeds of such insurance are not sufficient to repair the Leased Premises to
the extent required above (including any deficiency as a result of a mortgage
lender’s election to apply such proceeds to the payment of the mortgage loan),
Landlord may either elect to repair the damage or may cancel this Lease by
notice of cancellation within ninety (90) days after such event and thereupon
this Lease shall expire, and Tenant shall vacate and surrender the Leased
Premises to Landlord. Tenant’s liability for rent upon the termination of this
Lease shall cease as of the day following Landlord’s giving notice of
cancellation. In the event Landlord elects to repair any damage, any abatement
of rent shall end five (5) days after notice by Landlord to Tenant that the
Leased Premises have been repaired as required herein. If the damage is caused
by the gross negligence of Tenant or its employees, agents, invitees, or
concessionaires, there shall be no abatement of rent. Unless this Lease is
terminated by Landlord, Tenant shall repair and refixture the interior of the
Leased Premises in a manner and in at least a condition equal to that existing
prior to the destruction or casualty and the proceeds of all insurance carried
by Tenant on its property and fixtures shall be held in trust by Tenant for the
purpose of said repair and replacement.
XIII.
CONDEMNATION

13.1    Total Condemnation. If the whole of the Leased Premises shall be
acquired or taken by Condemnation Proceeding, then this Lease shall cease and
terminate as of the date of title vesting in such Condemnation Proceeding and
Tenant’s liability for rent shall cease as of such date.
13.2    Partial Condemnation. If any part of the Leased Premises shall be taken
as aforesaid, and such partial taking shall render the remaining portion
unsuitable for Tenant’s business, then this Lease shall cease and terminate as
aforesaid. If a portion of the Leased Premises remains suitable for Tenant’s
business following such partial taking, in Tenant’s reasonable discretion, then
this Lease shall continue in effect except that the Basic Annual Rent and
Additional Rent shall be reduced in the same proportion that the portion of the
Leased Premises (including basement, if any) taken bears to the total area
initially demised. Landlord shall, upon receipt of the award, make all necessary
repairs or alterations to the Building in which the Leased Premises are located
and otherwise constituting improvements constructed by Landlord pursuant to the
Work Letter, if any, provided that Landlord shall not be required to expend for
such work an amount in excess of the amount received by Landlord as damages for
the part of the Leased Premises so taken. “Amount received by Landlord” shall
mean that part of the award from the Condemnation Proceeding, less any costs or
expenses incurred by Landlord in the collection of the award, which is free and
clear to Landlord of any collection by mortgage lenders for the value of the
diminished fee.
13.3    Option to Terminate. If more than twenty percent (20%) of the Building
shall be taken as aforesaid, Landlord or Tenant may, by written notice,
terminate this Lease. If this Lease is terminated as provided in this Section,
rent shall be paid up to the day that possession is so taken by public authority
and Landlord shall make an equitable refund of any rent paid by Tenant in
advance.
13.4    Award. Tenant shall not be entitled to and expressly waives all claims
to any condemnation award for any taking, whether whole or partial and whether
for diminution in value of the leasehold or to the fee. Tenant shall have the
right to claim from the condemning party, but not from Landlord, such
compensation as may be recoverable by Tenant in its own right for damages to
Tenant’s business and fixtures to the extent that the same shall not reduce
Landlord’s award.
13.5    Definition of Condemnation Proceeding. As used in this Lease the term
“Condemnation Proceeding” means any action or proceeding in which any interest
in the Leased Premises is taken for any public or quasi‑public purpose by any
lawful authority through exercise of eminent domain or right of condemnation or
by purchase or otherwise in lieu thereof.
XIV.
LANDLORD’S RIGHTS TO CURE    

14.1    General Right. In the event of Landlord’s breach, default, or
noncompliance hereunder (except as expressly provided to the contrary in Section
8.1), Tenant shall, before exercising any right or remedy available to it, give
Landlord written notice of the claimed breach, default, or noncompliance. If
prior to its giving such notice Tenant has been notified in writing (by way of
notice of assignment of rents and leases, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Article XV
hereof, concurrently with giving the aforesaid notice to Landlord, Tenant shall,
by certified mail, return receipt requested, transmit a copy thereof to such
lender. For the thirty (30) days following the giving of the notice(s) required
by the foregoing portion of this Section (or such longer period of time as may
be reasonably required to cure a matter which, due to its nature, cannot
reasonably be rectified within thirty (30) days), Landlord shall have the right
to cure the breach, default, or noncompliance involved. If Landlord has failed
to cure a default within said period, any such lender shall have an additional
thirty (30) days within which to cure the same or, if such default cannot be
cured within that period, such additional time as may be necessary if within
such thirty (30) day period said lender has commenced and is diligently pursuing
the actions or remedies necessary to cure the breach default, or noncompliance
involved (including, but not limited to, commencement and prosecution of
proceedings to foreclose or otherwise exercise its rights under its mortgage or
other security instrument, if necessary to effect such cure), in which event
this Lease shall not be terminated by Tenant so long as such actions or remedies
are being diligently pursued by said lender.
14.2    Mechanic’s Liens. Should any mechanic’s or other lien be filed against
the Leased Premises or any part thereof by reason of Tenant’s acts or omissions
or because of a claim against Tenant, Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after notice
by Landlord. If Tenant fails to comply with its obligations in the immediately
preceding sentence within such ten (10) day period, Landlord may perform such
obligations at Tenant’s expense, in which case all of Landlord’s costs and
expenses in discharging shall be immediately due and payable by Tenant and shall
bear interest at the rate set forth in Section 16.3 hereof. Tenant shall cause
any person or entity directly or indirectly supplying work or materials to
Tenant to acknowledge and agree, and Landlord hereby notifies any such
contractor, that: (a) no agency relationship, whether express or implied, exists
between Landlord and any contractor retained by Tenant; (b) all construction
contracted for by Tenant is being done for the exclusive benefit of Tenant; and
(c) Landlord neither has required nor obligated Tenant to make the improvements
done by the contractor.
XV.
FINANCING; SUBORDINATION

15.1    Subordination. This Lease is and shall continue to be subordinate to any
mortgage, deed of trust, or other security interest now existing or hereafter
placed on the Landlord’s interest in the Property by a mortgage lender (as
amended, restated, supplemented, or otherwise modified from time to time,
including any refinancing thereof, a “Mortgage”); provided, however, such
subordination is subject to and conditioned upon Landlord delivering an SNDA to
Tenant. Within ten (10) days of a request from Landlord Tenant shall execute, a
Subordination, Non Disturbance, and Attornment Agreement in the form attached
hereto as Exhibit “F” (an “SNDA”), from time to time, in favor of such holder of
the Mortgage. If elected by the holder of a Mortgage, this Lease shall be
superior to such Mortgage, in which case Tenant shall execute and deliver an
instrument confirming the same. Tenant’s obligation to subordinate this Lease to
the lien of any future loan or ground lease will be conditioned on receipt of an
SNDA. Tenant shall not subordinate its interests hereunder or in the Leased
Premises to any lien or encumbrance other than the Mortgages described in and
specified pursuant to this Section 15.1 without the prior written consent of
Landlord and of the lender interested under each Mortgage then affecting the
Leased Premises. Any such unauthorized subordination by Tenant shall be void and
of no force or effect whatsoever.
15.2    Amendment. Tenant recognizes that Landlord’s ability from time to time
to obtain construction, acquisition, standing, and/or permanent mortgage loan
financing for the Building and/or the Leased Premises may in part be dependent
upon the acceptability of the terms of this Lease to the lender concerned.
Accordingly, Tenant agrees that from time to time it shall, if so requested by
Landlord and if doing so will not substantially and adversely affect Tenant’s
economic or leasehold interests or materially modify Landlord’s obligations
hereunder, join with Landlord in amending this Lease so as to meet the needs or
requirements of any lender which is considering making or which has made a loan
secured by a Mortgage affecting the Leased Premises.
15.3    Attornment. Any sale, assignment, or transfer of Landlord’s interest
under this Lease or in the Leased Premises including any such disposition
resulting from Landlord’s default under a Mortgage, shall be subject to this
Lease. Tenant shall attorn to Landlord’s successor and assigns , including a
lender or its nominee, and shall recognize such successor or assigns as Landlord
under this Lease, regardless of any rule of law to the contrary or absence of
privity of contract; provided, however, if a lender providing mortgage loan
financing forecloses on the Property or accepts title to the Property in lieu of
foreclosure, such lender or its nominee shall not: (a) be liable for any act or
omission of Landlord with respect to events occurring prior to foreclosure or
acceptance of title in lieu of foreclosure; (b) be subject to any offsets or
defenses which Tenant might have against Landlord with respect to events
occurring prior to foreclosure or acceptance of title in lieu of foreclosure,
(c) be bound by prepayment of more than one month’s rent, or (d) be liable for
the return of any security deposit paid to Landlord unless such security deposit
shall have been actually received by such lender or its nominee.
15.4    Financial Information. In connection with financing of the Property or a
prospective sale of the Property, but in no event more than three times during
the Term, Tenant shall provide upon request of Landlord from time to time
Tenant’s financial statements for Tenant’s most recently completed fiscal year
and a year to date balance sheet and income statement, to verify the financial
condition of Tenant, its assignees or subtenants from time to time during the
term of the Lease. If required by Landlord’s lender or a potential purchaser,
Tenant shall cause such financial statements to be certified by Tenant’s chief
financial officer, solely in his or her capacity as chief financial officer,
that such financial statements do not contain any untrue statement of material
fact, nor do any audited financial statements provided by Tenant omit any
material fact necessary to make the statements contained therein not misleading.
Provided, however, that so long as Tenant is a publicly traded company, Tenant
may satisfy the foregoing requirements by filing with the SEC copies of its
quarterly 10-Q filings and annual 10-K filing.
XVI.
EVENTS OF DEFAULT; REMEDIES

16.1    Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 16.2:
(a)    Tenant fails to pay any installment of Basic Annual Rent or Additional
Rent or any other sum due hereunder within five (5) days after such Rent is due;
provided, however, that the first (1st) such failure in any twelve (12) month
period shall not constitute a Default hereunder if Tenant makes such payment
within five (5) days after written notice from Landlord of such failure, but
Tenant shall not be entitled to more than one (1) such written notice during any
twelve (12) month period.
(b)    Tenant fails to perform any other term, condition, or covenant to be
performed by it pursuant to this Lease within thirty (30) days after written
notice that such performance is due shall have been given to Tenant by Landlord
or; provided, if cure of any nonmonetary default would reasonably require more
than thirty (30) days to complete, if Tenant fails to commence performance
within the thirty (30) day period or, after timely commencing, fails to
diligently pursue such cure to completion but in no event to exceed ninety (90)
days.
(c)    Tenant shall become bankrupt or insolvent or file any debtor proceedings
or have taken against such party in any court pursuant to state or federal
statute, a petition in bankruptcy or insolvency, reorganization, or appointment
of a receiver or trustee; or Tenant petitions for or enters into a voluntary
arrangement under applicable bankruptcy law; or suffers this Lease to be taken
under a writ of execution.
16.2    Remedies. In the event of any default by Tenant hereunder, Landlord may
at any time, without waiving or limiting any other right or remedy available to
it, terminate Tenant’s rights under this Lease by written notice, reenter and
take possession of the Leased Premises by any lawful means (with or without
terminating this Lease), or pursue any other remedy allowed by law. Tenant
agrees to pay to Landlord the reasonable costs of recovering possession of the
Leased Premises, all reasonable costs of reletting, and all other reasonable
costs and damages arising out of Tenant’s default, including attorneys’ fees.
Notwithstanding any reentry, the liability of Tenant for the rent reserved
herein shall not be extinguished for the balance of the Term, except to the
extent the Leased Premises are relet, and Tenant agrees to compensate Landlord
upon demand for any deficiency arising from reletting the Leased Premises at a
lesser rent than applies under this Lease.
16.3    Past Due Sums. If Tenant fails to pay, when the same is due and payable,
any Basic Annual Rent, Additional Rent, or other sum required to be paid by it
hereunder, such unpaid amounts shall bear interest from the due date thereof to
the date of payment at a rate equal to eight percent (8%) per annum (the
“Default Interest Rate”). In addition thereto, Tenant shall pay a sum of five
percent (5%) of such unpaid amounts of Basic Annual Rent, Additional Rent, or
other sum to be paid by it hereunder as a service fee. Notwithstanding the
foregoing, however, Landlord’s right concerning such interest and service fee
shall be limited by the maximum amount which may properly be charged by Landlord
for such purposes under applicable law.
16.4    Default by Landlord. Landlord shall be in default of the performance of
its obligations under this Lease if Landlord defaults in the performance or
observation of any agreement, liability, or obligation imposed on it by this
Lease and Landlord fails to cure such default within thirty (30) days after
written notice by Tenant to Landlord specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord’s
obligations is such that more than thirty (30) days are required for performance
then Landlord shall not be in default if Landlord commences performance within
such thirty (30) day period and thereafter diligently and continuously
prosecutes the same to completion but in no event to exceed ninety (90) days (a
“Landlord Default”). Subject to Section 14.1, upon the occurrence of a Landlord
Default under this Lease, Tenant, at its option, without further notice or
demand, and without limiting its right to receive any late delivery payments in
connection with Landlord’s delivery of the Leased Premises as specified above,
may: (a) pursue the remedy of specific performance or injunction; (b) seek
declaratory relief; and (c) pursue an action for actual and direct damages for
loss.
XVII.
PROVISIONS APPLICABLE AT TERMINATION OF LEASE

17.1    Surrender of Leased Premises. At the expiration of this Lease, except
for changes made by Tenant that were approved by Landlord, Tenant shall
surrender the Leased Premises in the same condition, less reasonable wear and
tear, as they were in upon delivery of possession thereto under this Lease and
shall deliver all keys to Landlord. Before surrendering the Leased Premises,
Tenant shall remove all of its personal property and trade fixtures and such
property. The removal thereof shall in no way damage the Leased Premises, and
Tenant shall be responsible for all costs, expenses and damages incurred in the
removal thereof. If Tenant fails to remove its personal property and fixtures
upon the expiration of this Lease, the same shall be deemed abandoned and shall
become the property of Landlord.
17.2    Holding Over. So long as no default by Tenant is then in existence,
Tenant, at Tenant’s sole discretion, shall have the right to holdover in the
Leased Premises for a period of up to six (6) months under the same terms and
conditions of the Lease, provided that Tenant provides Landlord written notice
of its intent to holdover, which notice shall specify the period for which
Tenant will holdover (not to exceed six (6) month) at least five hundred (500)
days prior to the expiration of the Term, which written notice must specify the
number of months Tenant will hold over to be effective. Following such up to
six-month holdover period (if applicable), or if such up to six-month period is
not applicable, after the expiration or termination of this Lease for any
reasons, if Tenant fails to surrender possession of the Leased Premises, such
tenancy shall be construed to be a tenancy at sufferance except that Basic
Annual Rent shall be increased to an amount equal to one hundred fifty percent
(150%) of the then Basic Annual Rent plus, and in addition to the Basic Annual
Rent, all other sums of money as shall become due and payable by Tenant to
Landlord under this Lease and on the terms herein specified so far as possible.
Such tenancy at sufferance shall be subject to every other term, covenant, and
agreement contained in this Lease. Nothing contained in this Section 17.2 shall
be construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Leased Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Section 17.2 shall not
be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Leased
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.
XVIII.
ATTORNEYS’ FEES

In the event that at any time during the Term either Landlord or Tenant
institutes any action or proceeding against the other relating to the provisions
of this Lease or any default hereunder, then the unsuccessful party in such
action or proceeding agrees to reimburse the successful party for the reasonable
expenses of such action including reasonable attorneys’ fees, incurred therein
by the successful party.
XIX.
ESTOPPEL CERTIFICATE

19.1    Estoppel Certificate. Tenant shall, within fifteen (15) days after
Landlord’s request, execute and deliver to Landlord a written declaration, in
form and substance similar to Exhibit “D”, plus such additional other
information as Landlord may reasonably request. Landlord’s mortgage lenders
and/or purchasers shall be entitled to rely upon such declaration.
19.2    Effect of Failure to Provide Estoppel Certificate. Tenant’s failure to
furnish any estoppel certificate as required pursuant to Section 19.1 within
fifteen (15) days after request therefor shall be deemed a default hereunder and
moreover, it shall be conclusively presumed that: (a) this Lease is in full
force and effect without modification in accordance with the terms set forth in
the request; (b) that there are no unusual breaches or defaults on the part of
Landlord; and (c) no more than one (1) month’s rent has been paid in advance.
XX.
COMMON AREAS    

20.1    Definition of Common Areas. “Common Areas” means all areas, space,
equipment, and special services provided for the joint or common use and benefit
of the tenants or occupants of the Building, the Improvements, and Property or
portions thereof, and their employees, agents, servants, patients, customers,
and other invitees (collectively referred to herein as “Occupants”) including,
without limitation, parking (including any Structured Parking (defined below)
including any areas which may be usable by Tenant and its Occupants pursuant to
matters of record, access roads, driveways, retaining walls, landscaped areas,
serviceways, loading docks, pedestrian walks; courts, stairs, ramps, and
sidewalks; common corridors, rooms and restrooms; air‑conditioning, fan,
janitorial, electrical, and telephone rooms or closets; and all other areas
within the Building which are not specified for exclusive use or occupancy by
Landlord or any tenant (whether or not they are leased or occupied).
20.2    License to Use Common Areas. The Common Areas shall be available for the
common use of all Occupants and shall be used and occupied under a revocable
license; provided, however, that, subject to the rights under 20.6 below, in no
event shall any revocation materially adversely impair Tenant’s parking rights,
access to the Leased Premises, the Tenant Amenities or the Hillside Amenities
(except temporarily and so long as Landlord provides reasonable alternative
access), access to amenities within the Common Areas or use of the Leased
Premises. If any such license shall be revoked, or if the amount of such areas
shall be changed or diminished in a manner that does not materially adversely
impair Tenant’s access to the Leased Premises or amenities, Landlord shall not
be subject to any liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent nor shall revocation or diminution of such areas
be deemed constructive or actual eviction. All Common Areas shall be subject to
the exclusive control and management of Landlord. Provided none of the following
materially adversely affect Tenant’s use of the Leased Premises, subject to
Section 20.6 below, parking rights or access to the Leased Premises (unless
Landlord has provided reasonable alternative parking or access rights), except
as required by law or temporarily in the case of an emergency, casualty or
condemnation, Landlord shall have the right (a) to construct, maintain, and
operate lighting and other facilities on all said areas and improvements; (b) to
police the same; (c) to change the area, level, location, and arrangement of
parking areas and other facilities; (d) to reasonably restrict parking by
tenants, their officers, agents, and employees; (e) to close all or any portion
of said areas or facilities to such extent as may be legally sufficient to
prevent a dedication thereof or the accrual of any right to any person or the
public therein; and (f) to close temporarily all or any portion of the parking
areas or facilities to discourage non‑Occupant parking. Landlord shall operate
and maintain the Common Areas in such manner as Landlord in its discretion shall
determine, shall have full right and authority to employ and discharge all
personnel with respect thereto, and shall have the right, through reasonable
rules, regulations, and/or restrictive covenants promulgated by it from time to
time, to control the use and operation of the Common Areas in order that the
same may occur in a proper and orderly fashion.
20.3    Parking.
(a)    Landlord shall provide a minimum of 1,650 parking stalls (the “Minimum
Parking Allocation”) and a maximum of 1,815 parking stalls (the “Maximum Parking
Allocation”), which parking stalls shall be exclusive subject to Section 20.6,
on the Parking Property adjacent to the Building as shown on Exhibit “A-1”
attached hereto and as further described in the CC&Rs (the “Parking Property”).
So long as Tenant is the sole user of the Parking Property, Tenant shall have
the right to designate and modify the designation of all such spaces (other than
those required to be designated by applicable law) as reserved or unreserved, in
its sole discretion, and, subject to the terms of this Section 20.3, to contract
with transit authorities for parking of ride shares, trolleys, shuttles, and
other similar rights. The actual number of parking stalls available to Tenant
under this Lease (the “Actual Parking Allocation”) shall be set forth in the
approved Landlord Improvement Plans (as defined in the Work Letter), provided
that the Actual Parking Allocation shall be no less than the Minimum Parking
Allocation and shall not exceed the Maximum Parking Allocation. In the event
that the Actual Parking Allocation as set forth on the approved Landlord
Improvement Plans is less than the Maximum Parking Allocation (such difference,
if any, is referred to herein as the “Parking Allocation Differential”), so long
as Tenant is not in default under this Lease beyond all applicable notice and
cure periods, Tenant shall have the right during the Term to request that
Landlord provide additional parking stalls from Landlord in the amount of the
Parking Allocation Differential by delivering written notice to Landlord of such
request. Upon Landlord’s receipt of such written notice, Landlord shall, or
shall cause an affiliate of Landlord, to enter into a license agreement with
Tenant for parking stalls in the amount of the Parking Allocation Differential,
which parking stalls shall be licensed to Tenant on a non-exclusive basis and at
rates mutually agreed to by Landlord or its affiliate, as applicable, and
Tenant. In the event that Landlord or its affiliate, as applicable, and Tenant
cannot agree on such rates within sixty (60) days, Tenant’s right to request the
Parking Allocation Differential shall terminate.
(b)    Landlord shall reimburse Tenant for an amount up to $50,000 for the
purchase of a shuttle van by Tenant (the “TRAX Shuttle”) for the purpose of
shuttling employees from the Building to the nearest TRAX/UTA Frontrunner
station. Tenant shall be solely responsible for operating (including hiring a
driver to operate the TRAX Shuttle), maintaining, insuring, storing and
repairing the TRAX Shuttle, at Tenant’s sole cost and expense. In the event of a
Default, Tenant shall return and convey the TRAX Shuttle to Landlord in good
working condition, reasonable wear and tear and depreciation excepted.
20.4    CC&Rs. On or before the date that is two hundred forty (240) days after
the date hereof, Landlord and any other owners within the Highline Development
will enter into covenants, conditions and restrictions with respect to the
Highline Development (the “CC&Rs”) which shall contain such cross easements as
are necessary for vehicular and pedestrian ingress and egress, provide for
Tenant’s exclusive parking rights subject to the terms of this Lease, easements
for designated trails and project common areas, signage rights, rights to
install utilities in certain areas, rights to use the Expansion Property (as
defined in the Expansion Option Agreement) during the term of this Agreement as
open space, rights to build structures on the Parking Property as contemplated
by Section 20.6 of this Lease, together with such additional rights as are
necessary to operate the Project as an integrated office park. So long as Tenant
is not in default under this Lease (beyond any applicable notice and cure
period), Tenant shall have the right to reasonably approve the CC&Rs prior to
execution and recordation, and the CC&Rs shall include a provision that so long
as (a) this Lease is in full force and effect, (b) no default beyond all
applicable notice and cure periods exists under this Lease, (c) Tenant has not
reduced the size of the Leased Premises except as may be permitted hereunder in
connection with a casualty or condemnation, (d) Tenant has not transferred its
interest in this Lease other than to a Permitted Transferee, such CC&Rs (i) may
not be amended or modified if such amendment or modification will materially
adversely affect Tenant’s rights or obligations under this Lease without the
written approval of Tenant, (ii) will include a restriction that, except at the
election of Tenant, prevents the construction of a building within the
“Prohibited Building Area” shown on Exhibit “A-2”, (iii) will provide that, in
the event Tenant has entered into an Expansion Property Lease for one or more
Expansion Buildings equaling a total of 250,000 square feet or more, such
Expansion Building(s) may be located on the Expansion Property and Parking
Property outside of the Permitted Building Area (as such terms are defined in
the Expansion Option Agreement), and, so long as such Expansion Property Lease
is in full force and effect, no additional buildings will be constructed on the
Expansion Property or Parking Property without the written consent of Tenant,
and (iv) will limit the uses of the buildings and structures on the Parking
Property and Expansion Property for office and parking uses (along with related
ancillary uses, including ancillary retail uses).
20.5    Satellite Antenna/Roof and Riser Access. Tenant agrees that neither it
nor its contractors or employees will, during the construction of the Leased
Premises or at any time during the Term, make or cause to be made in the roof of
the Building any penetration in the roofing surface without first obtaining the
prior written approval from Landlord, which approval shall not be unreasonably
withheld, conditioned, or delayed. All such work relating to the roof shall be
done in a manner that does not adversely affect the warranty for the roof.
Tenant acknowledges that Landlord may require Tenant to use Landlord’s
designated roofing contractor to perform or supervise any roof cuts or
penetrations to which Landlord may agree or give its consent.  In the event
Tenant fails to observe this condition, Landlord may hire a roofing contractor
of its choice to inspect any penetrations in the roofing material over the
Leased Premises and, in the event of non-compliance, Landlord may perform any
needed corrections to the roof surface or its components in order to preserve
the integrity of the roof structure.  After which, Landlord may bill Tenant for
those reasonable expenses actually incurred by Landlord for such repairs. 
Tenant agrees to pay for such repairs within thirty (30) days after Landlord’s
written demand. Subject to Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed, and subject to Tenant complying
with all applicable laws and all covenants, conditions or restrictions which
affect the Building, at any point during the Term of the Lease, Tenant shall
have the right to install and operate one or more satellite antenna dishes and
cables solely for Tenant’s use on the rooftop of the Building.  Such satellite
antenna dish(es) and cables shall be installed at Tenant’s sole cost and
expense, in a manner reasonably acceptable to Landlord and otherwise in
compliance with all requirements for performing Alterations under Section 8.3
hereof.  Notwithstanding anything to the contrary herein, at the end of the Term
all such satellite antenna dish(es) and cables shall be removed by Tenant at
Tenant’s sole cost and expense and in a manner reasonably acceptable to
Landlord. Tenant shall repair all damage to the Building, the Common Areas, the
Property or Improvements as a result of the installation or removal of such
satellite antenna dish(es) and cables.  Commencing as of the time of
installation, Tenant shall conform to all applicable laws and ordinances with
regard to use, installation, and maintenance of such satellite antenna dish(es)
and cables.  Tenant shall be solely responsible for all maintenance, repairs and
replacements of such satellite antenna dish(es) and cables, including any and
all losses, costs, damages or expenses arising out of the installation,
operation, maintenance or removal of such satellite antenna dish(es) and cables
and for such purposes will have access to the Building rooftop.  All permits,
application fees, and all costs associated with the aforementioned shall be the
responsibility of Tenant.
20.6    Parking Property Improvements. Tenant acknowledges and agrees that the
owner of the Parking Property (“Parking Owner”) may build additional buildings
and/or structured parking (“Structured Parking”) on the Parking Property in the
area shown on Exhibit “A-1” (the “Permitted Building Area”), subject to Tenant’s
rights under the Expansion Option Agreement (so long as such agreement is in
full force and effect). If Parking Owner builds additional buildings or
Structured Parking, Landlord shall provide Tenant with not less than ninety (90)
days advanced written notice of such election (the “Parking Notice”). The
Parking Notice shall identify: (a) the location of the proposed buildings and/or
Structured Parking facility on the Parking Property, which location must be
within the Permitted Building Area; (b) the proposed commencement date and
construction period for the buildings and/or Structured Parking (the
“Construction Period”); (c) the number of parking stalls located on the existing
parking facilities that will be unavailable to the Tenant during the
construction period (the “Displaced Parking Stalls”); and (d) alternative
temporary parking stalls that Landlord will make available for Tenant’s use
during the Construction Period (the “Temporary Parking Stalls”). The number of
Temporary Parking Stalls provided by Landlord shall be equal to or greater than
the Displaced Parking Stalls and, in the event the Temporary Parking Stalls are
located more than 1,000 feet from the Building, Landlord shall provide a parking
shuttle from the Building to the Temporary Parking Stalls during Tenant’s
regular operating hours that runs in thirty (30) minute increments so as not to
materially adversely disrupt Tenant’s business. Upon completion of the buildings
and/or Structured Parking, (i) Landlord shall have no further obligation to
provide the Temporary Parking Stalls, (ii) Tenant’s exclusive parking rights
under this Lease with respect to the Parking Property shall automatically
terminate, and (iii) Landlord shall provide Tenant an aggregate allocation of
non-exclusive parking stalls on the Property and on the Parking Property (which
may include parking within the Structured Parking) in an amount equal to the
Actual Parking Allocation.
XXI.
SIGNS, AWNINGS, AND CANOPIES

Tenant shall have the exclusive right, at Tenant’s sole cost and expense, to
install crown building signage on the Building to the maximum extent permitted
by applicable laws and all existing matters of record or matters of record which
Tenant has consented to, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant shall also have the right to install monument
signs at reasonable locations on the Property at Tenant’s sole cost and expense,
subject to applicable laws and existing matters of record. Tenant may install
any signage within the interior of the Leased Premises which is not visible from
the exterior of the Leased Premises without Landlord’s consent so long as such
signage installation otherwise complies with the provisions of Section 8.3.
Tenant may install any exterior signage on the exterior of the Leased Premises,
so long as such signage installation otherwise complies with the provisions of
Section 8.3, at the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed. All signage shall comply with all
applicable laws and matters of record and, except as otherwise permitted herein,
shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld. Tenant further agrees to maintain all such signs,
canopies, lettering, advertising matter, or other things, as may be permitted by
this Section, in good condition and repair at all times. Landlord may, at
Tenant’s cost, and without liability to Tenant, enter the Leased Premises and
remove any item erected in violation of this Section. Any of the above signage
rights shall not be personal to Tenant and may be transferred to an assignee or
sublessee of Tenant; provided only one assignee or sublessee shall have crown or
other exterior signage rights pursuant to this Section 21.
XXII.
MISCELLANEOUS PROVISIONS    

22.1    No Partnership. Nothing contained herein shall be deemed or construed by
the parties hereto, or by any third party, as creating the relationship of
principal and agent, or of partnership, or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
rent nor any other provision contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of landlord and tenant.
22.2    Force Majeure,. Except for any monetary obligations under this Lease
after the Rent Commencement Date, Tenant and Landlord shall be excused for the
period of any delay in the performance of any obligations hereunder when
prevented from so doing by cause or causes beyond the impacted party’s
(“Impacted Party”) reasonable control, including, without limitation, strikes,
labor stoppages or slowdowns, civil commotion, war, governmental regulations or
controls, fire or other casualty, inability to obtain any material or service,
or acts of God (each, a “Force Majeure Event”). The Impacted Party shall
promptly give notice of the Force Majeure Event to the other party, stating the
period of time the occurrence is expected to continue. The Impacted Party shall
use diligent efforts to end the failure or delay and ensure the effects of such
Force Majeure Event are minimized. The Impacted Party shall resume the
performance of its obligations as soon as reasonably practicable after the
removal of the cause.
22.3    No Waiver. Failure of Landlord to insist upon the strict performance of
any provision or to exercise any option hereunder shall not be deemed a waiver
of such breach. No provision of this Lease shall be deemed to have been waived
unless such waiver be in writing signed by Landlord.
22.4    Notices. All notices, requests, and demands to be made under this Lease
to Landlord or Tenant shall be in writing (at the addresses set forth in the
Lease Summary) and shall be given by any of the following means: (a) personal
service; (b) electronic communication, whether by e-mail or facsimile (provided
that a hard-copy of such notice is given in any other manner permitted hereunder
within three (3) days after the date of such electronic transmission); (c)
certified first class mail, return receipt requested; or (d) a nationally
recognized overnight service. Such addresses may be changed by notice to
Landlord and/or Tenant, as applicable, given in the same manner as provided
above. Any notice, demand, or request sent pursuant to either clause (a) or
clause (b) hereof shall be deemed received one (1) business day after personal
service or one (1) business day after delivery by electronic means, if sent
pursuant to clause (c) shall be deemed received three (3) business days
following deposit in the mail, and if sent pursuant to clause (d) shall be
deemed received one (1) business day following deposit with the overnight
service.
22.5    Captions; Attachments; Defined Terms:
(a)    The captions to the Section of this Lease are for convenience of
reference only and shall not be deemed relevant in resolving questions of
construction or interpretation under this Lease.
(b)    Exhibits referred to in this Lease, and any addendums and schedules
attached to this Lease shall be deemed to be incorporated in this Lease as
though part thereof.
22.6    Recording. Tenant may not record this Lease or a memorandum thereof
without the written consent of Landlord, which consent shall not be unreasonably
withheld. Landlord, at its option and at any time, may file a memorandum of this
Lease for record with the Recorder of the County in which the Building is
located.
22.7    Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby and each provision of this Lease shall be valid and enforced to
the fullest extent permitted by law.
22.8    Broker’s Commissions. Tenant represents and warrants that, except for
Tenant’s Broker, there are no claims for brokerage commissions or finder’s fees
in connection with this Lease and agrees to indemnify Landlord against and hold
it harmless from all liabilities arising from such claims, including any
reasonable attorneys’ fees connected therewith. Landlord agrees to pay Tenant’s
Broker a commission pursuant to a separate agreement between Landlord and
Tenant’s Broker.
22.9    Tenant Defined; Use of Pronouns. The word “Tenant” shall be deemed and
taken to mean each and every person or party executing this document as a Tenant
herein. If there is more than one person or organization set forth on the
signature line as Tenant, their liability hereunder shall be joint and several.
If there is more than one Tenant, any notice required or permitted by the terms
of this Lease may be given by or to any one thereof, and shall have the same
force and effect as if given by or to all thereof. The use of the neuter
singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporations. The
necessary grammatical changes required to make the provisions of this Lease
apply in the plural sense where there is more than one Landlord or Tenant and to
corporations, associations, partnerships, or individuals, males or females,
shall in all instances be assumed as though in each case fully expressed.
22.10    Provisions Binding, Etc. Except as otherwise expressly set forth herein
including, specifically and without limitation, Section 9, all provisions herein
shall be binding upon and shall inure to the benefit of the parties, their
successors and assigns. Each provision to be performed by Tenant shall be
construed to be both a covenant and a condition, and if there shall be more than
one Tenant, they shall all be bound, jointly and severally, by such provisions.
In the event of any sale or assignment (except for purposes of security or
collateral) by Landlord of the Building, the Leased Premises or this Lease,
Landlord shall, from and after the Commencement Date (irrespective of when such
sale or assignment occurs), be entirely relieved of all of its obligations
hereunder. Nothing set forth herein shall require Landlord to obtain Tenant’s
consent to any assignment, transfer or other encumbrance of any of Landlord’s
interest in the Property, the Leased Premises, the Improvements or the Common
Areas; provided such successor or assignee assumes in writing all of the duties
and obligations of Landlord under this Lease from and after the date of such
sale or assignment.
22.11    Entire Agreement, Etc. This Lease and the exhibits, riders, and/or
addenda, if any, attached hereto, constitute the entire agreement between the
parties. Any prior conversations or writings are merged herein and extinguished.
No subsequent amendment to this Lease shall be binding upon Landlord or Tenant
unless reduced to writing and signed. Submission of this Lease for examination
does not constitute an option for the Leased Premises and becomes effective as a
lease only upon execution and delivery thereof by Landlord to Tenant. If any
provision contained in the rider or addenda is inconsistent with a provision in
the body of this Lease, the provision contained in said rider or addenda shall
control. It is hereby agreed that this Lease contains no restrictive covenants
or exclusives in favor of Tenant. The captions and Section numbers appearing
herein are inserted only as a matter of convenience and are not intended to
define, limit, construe, or describe the scope or intent of any Section or
paragraph.
22.12    Governing Law. The interpretation of this Lease shall be governed by
the laws of the State of Utah. Each party hereby expressly and irrevocably
agrees that the other party may bring any action or claim to enforce the
provisions of this Lease in the State of Utah, County of Salt Lake, and each
party irrevocably consents to personal jurisdiction in the State of Utah for the
purposes of any such action or claim. Each party further irrevocably consents to
service of process in accordance with the provisions of the laws of the State of
Utah.
22.13    Recourse by Tenant. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the estate and
property of Landlord in the land, Building and Improvements, and subject to
prior rights of any mortgagee, for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants, and
conditions of this Lease to be observed and/or performed by Landlord, and no
other assets of Landlord or any of its partners, shareholders, successors, or
assigns shall be subject to levy, execution, or other procedures for the
satisfaction of Tenant’s remedies.
22.14    Rules and Regulations. Tenant and the Tenant Related Parties shall
faithfully observe and comply with all of the rules and regulations set forth on
the attached Exhibit G (the “Rules and Regulations”). Landlord may from time to
time reasonably amend, modify or make additions to or deletions from such Rules
and Regulations so long as such amendments, modifications, additions or
deletions do not unreasonably affect Tenant’s use of for the Permitted Use, or
access to and from, the Leased Premises or materially increase any of Tenant’s
obligations under this Lease.  Such amendments, modifications, additions and
deletions shall be effective on notice to Tenant pursuant to Section 22.4.  Upon
any uncured breach, after notice and opportunity to cure, of any of such Rules
and Regulations, Landlord may exercise any or all of the remedies provided in
this Lease on a default by Tenant under this Lease and may, in addition,
exercise any remedies available at law or in equity including the right to
enjoin any breach of such Rules and Regulations.  Landlord shall not be
responsible to Tenant for the failure of any other tenant or person to observe
any such Rules and Regulations.
22.15    Quiet Enjoyment. Landlord covenants that, as long as Tenant is not in
default under this Lease beyond any applicable notice and cure periods, Tenant
shall at all times during the Term peaceably and quietly have, hold and enjoy
the Leased Premises and the Common Areas without disturbance from Landlord, or
any person or entity arising by, through or under Landlord, subject to the terms
of the Lease.
22.16    Representations and Warranties. Tenant represents and warrants to
Landlord as follows:
(a)    Tenant’s Representations and Warranties. Tenant represents and warrants
to Landlord as follows:
(i)    Tenant is duly organized and validly existing under the laws of the state
of its formation and has full power and authority to enter into this Lease,
without the consent, joinder or approval of any other person or entity,
including, without limitation, any mortgagee(s). This Lease has been validly
executed and delivered by Tenant and constitutes the legal, valid and binding
obligations of Tenant, enforceable against Tenant in accordance with its terms.
(ii)    Tenant is not a party to any agreement or litigation which could
adversely affect the ability of Tenant to perform its obligations under this
Lease or which would constitute a default on the part of Tenant under this
Lease, or otherwise materially adversely affect Landlord’s rights or
entitlements under this Lease.
(b)    Landlord’s Representations and Warranties. Landlord represents and
warrants to Tenant as follows:
(i)    Landlord is duly organized and validly existing under the laws of the
state of its formation and has full power and authority to enter into this
Lease, without the consent, joinder or approval of any other person or entity,
including, without limitation, any mortgagee(s). This Lease has been validly
executed and delivered by Landlord and constitutes the legal, valid and binding
obligations of Landlord, enforceable against Landlord in accordance with its
terms.
(ii)    Landlord is not a party to any agreement or litigation which could
adversely affect the ability of Landlord to perform its obligations under this
Lease or which would constitute a default on the part of Landlord under this
Lease, or otherwise materially adversely affect Tenant’s rights or entitlements
under this Lease.
(iii)    Landlord is the fee owner of the Property.
22.16    No Construction Against Preparer. This Lease has been prepared by
Landlord and its professional advisors and reviewed by Tenant and its
professional advisors. Landlord, Tenant and their separate advisors believe that
this Lease is the product of their joint efforts, that it expresses their
agreement, and that it should not be interpreted in favor of either Landlord or
Tenant or against either Landlord or Tenant merely because of their efforts in
its preparation.
22.17    Number and Gender. The terms “Landlord” and “Tenant,” wherever used
herein, shall be applicable to one or more persons or entities, as the case may
be, and the singular shall include the plural and the neuter shall include the
masculine and feminine and, if there be more than one person or entity with
respect to either party, the obligations hereof of such party shall be joint and
several.
22.18    Counterparts. This Lease may be executed and delivered in counterparts
for the convenience of the parties, each of which shall be deemed an original
and all of which, when taken together, shall constitute one and the same
agreement. Electronic signatures shall have the same force and effect of
original signatures.
22.19    Waiver of Trial by Jury. Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counterclaim brought by either against the other,
upon any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Leased Premises, and/or any claim of
injury or damage.
22.20    Merger. If both Landlord’s and Tenant’s estates in the Leased Premises
have both become vested in the same owner, this Lease shall nevertheless not be
terminated by application of a doctrine of merger unless agreed in writing by
Landlord, Tenant and any holder of a Mortgage.
22.21    Confidentiality. Each party agrees to keep the terms of this Lease
confidential and shall cause its employees, contractors and agents (including
brokers) to do so and each party and its agents shall not disclose same to any
other person not a party hereto without the prior written consent of the other
party (including without limitation, posting the terms of this lease or any part
thereof on the internet or in any mailing or providing a copy to third parties
via electronic mail), provided that either party may disclose the terms hereof
(i) to each party’s respective accountants, attorneys, employees, and others in
privity with the disclosing party to the extent reasonably necessary for the
disclosing party’s business purposes without such prior consent but subject to
the confidentiality requirement hereof, (ii) pursuant to government order or
court order without the other party’s prior consent; and (iii) in the case of
Landlord, to Landlord’s lenders and bona fide prospective buyers of the Property
without Tenant’s prior consent.
22.22    Right of First Refusal to Purchase.
(a)    Provided that (i) this Lease is in full force and effect and (ii) any
Amended Lease, if applicable, and any other Lease entered into by Tenant or its
affiliate for any space in the Project with an affiliate of Landlord (each,
individually and collectively as the context may require, an “Adjacent Lease”)
is in full force and effect, (iii) no default exists under this Lease of an
Adjacent Lease, beyond any applicable cure periods, and (iv) this Lease and any
Adjacent Lease have not been Transferred, if (A) Landlord shall receive a bona
fide offer from any third party for the purchase of the Property which offer
Landlord desires to accept (the “Third Party Offer”), or (B) if Landlord desires
to sell or market the Property for sale to a third party (the “Marketing
Offer”), then Landlord shall deliver to Tenant a written notice setting forth
the economic terms and conditions of the Third Party Offer or Marketing Offer,
as applicable, and if available, a copy of such offer (the “Written Notice of
Proposed Sale”). Tenant may, within ten (10) business days of Landlord’s receipt
of a Third Party Offer, or within thirty (30) calendar days of Landlord’s
delivery of a Marketing Offer, as applicable, elect by delivering written notice
to Landlord within such ten business day or thirty (30) day period, as
applicable (“Tenant’s Acceptance Notice”), to purchase the Property on the same
terms and conditions as those set forth in the Written Notice of Proposed Sale,
except that the purchase price shall be increased by an amount equal to the
brokerage commission, if any, which Landlord is required to pay to Tenant’s
Broker, or any other broker engaged by Tenant.
(b)    In the event Tenant timely delivers Tenant’s Acceptance Notice, Landlord
and Tenant shall, within thirty (30) days of Tenant’s delivery of Tenant’s
Acceptance Notice, enter into a purchase contract for the Property setting forth
the terms of the Written Notice of Proposed Sale, and otherwise in a
commercially reasonable form (the “Purchase Agreement”). If Tenant does not
deliver Tenant’s Acceptance Notice within the periods required above, Tenant
shall be deemed to have elected to not elect to purchase the Property. In the
event Tenant does not desire to purchase the Property on the terms set forth in
the Written Notice of Proposed Sale, Tenant agrees to deliver to Landlord a
written notice indicating that Tenant is not exercising its rights as provided
in this Section 22.22, provided, Tenant’s failure to deliver such notice shall
not in any way extend Tenant’s rights hereunder.
(c)    If Tenant fails to deliver Tenant’s Acceptance Notice and Landlord
thereafter conveys the Property to a third party, or if Tenant delivers Tenant’s
Acceptance Notice but thereafter fails to enter into the Purchase Agreement
within such thirty (30) day period or thereafter terminates the Purchase
Agreement for any reason (other than a default by Landlord), Tenant’s rights
under this Section 22.22 shall be terminated with respect to the applicable
Third Party Offer or Marketing Offer. In the event that any proposed sale as to
which Tenant did not exercise its right of first refusal as above provided, is
not consummated by Landlord within 210 days after notice thereof was given to
Tenant, or if prior to the closing of such transaction the purchase price is
reduced by more than five percent (5%) of the purchase price set forth in the
Written Notice of Proposed Sale, then the Property must be reoffered to Tenant
in the same manner provided above. Without limiting the generality of the
foregoing, in the event Landlord has delivered to Tenant a Marketing Offer which
Tenant did not elect to accept, and Landlord subsequently receives a Third Party
Offer which Landlord desires to accept, Landlord shall not be required to
deliver to Tenant a Written Notice of Proposed Sale, and Tenant shall not have a
right to purchase the Property, with respect to such Third Party Offer if the
purchase price in such Third Party Offer is greater than or equal to the
purchase price set forth in the Marketing Offer.
(d)    If the consideration to be paid pursuant to a Third Party Offer shall
include consideration other than cash, Tenant may exercise its right of first
refusal with respect to such transaction and shall pay as consideration therefor
the same amount of cash and the same consideration as set forth in Third Party
Offer, or an all cash purchase price in an amount equal to the sum of the cash
portion of the consideration, plus the fair cash value of the other
consideration which the offeror proposed to exchange for the Property. If any
Third Party Offer shall include other property owned by Landlord or its
affiliates, Tenant’s rights under this Section 22.22 shall apply only to the
Property for the purchase price allocated to the Property by Landlord and such
third party.
(e)    The rights granted to Tenant in this Section 22.22 (i) are subject and
subordinate to each and every Mortgage now or hereafter encumbering the
Property, and (ii) shall not apply to a granting of a Mortgage or to the
foreclosure, delivery of a deed in lieu of foreclosure or similar action of a
Mortgage, or the first sale of the Property following the foreclosure, delivery
of a deed in lieu of foreclosure or similar action of a Mortgage.
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the date
first set forth above.


LANDLORD:
HIGHLINE OFFICE 1, L.C., a Utah limited liability company, by its Manager
 
 
 
 
 
 
KC GARDNER COMPANY, L.C.,
a Utah limited liability company
 
 
 
 
 
 
By:
/s/ Christian Gardner
 
 
Name:
Christian Gardner
 
 
Its:
Manager
 
 
 
 
TENANT:
PLURALSIGHT, LLC, a Nevada limited liability company
 
 
 
 
 
By:
/s/ James Budge
 
Its:
Chief Financial Officer



14

